Exhibit 10.3

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

 

 

 

 

 

 

CO-PROMOTION AGREEMENT

by and between

G1 THERAPEUTICS, INC.

and

BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.

June 29, 2020

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

CO-PROMOTION AGREEMENT

This Co-Promotion Agreement (“Agreement”) is entered into and dated as of June
29, 2020 (the “Effective Date”) by and between G1 Therapeutics, Inc., a Delaware
corporation, with offices at 700 Park Offices, Research Triangle Park, NC 27709
(“G1”), and Boehringer Ingelheim Pharmaceuticals, Inc., a Delaware corporation,
with offices at 900 Ridgebury Road, Ridgefield, CT 06877 (“BI”). G1 and BI are
each referred to individually as a “Party” and together as the “Parties”.

RECITALS

WHEREAS, G1 is a clinical-stage biopharmaceutical company, engaging in the
discovery, development, and commercialization of small molecule therapeutics for
the treatment of patients with cancer and owns or otherwise controls certain
intellectual property rights, preclinical and clinical data and regulatory
filings, and other information and know-how related to Trilaciclib (defined
below), which is the subject of an NDA submission with the FDA for the
prevention of chemotherapy-induced myelosuppression in small cell lung cancer
(“SCLC”) patients with the potential for early approval and launch that may
occur as early as [***];

WHEREAS, BI is a leading pharmaceutical company in the business of researching,
developing, manufacturing and marketing novel treatments for human medicine,
including through collaboration agreements;

WHEREAS, the Parties believe that it would be mutually beneficial to collaborate
on promotional activities for the Product (defined below) and, accordingly, G1
desires to appoint BI as a co-exclusive promoter for Product within the Field,
within the Territory, and BI desires to accept such appointment and conduct such
activities, for Product within the Field, within the Territory;

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

Article 1
DEFINITIONS

Unless otherwise defined in this Agreement, the following terms shall have the
meanings provided hereunder:

1.1.“ABAC” shall have the meaning set forth in Section 4.3.7.

1.2.“Act” shall mean the Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et
seq., as it may be amended from time to time, and the regulations promulgated
thereunder.

1.3.“Adverse Event” shall mean any untoward medical occurrence in a patient or
clinical investigation subject who is administered the Product, but which does
not necessarily have a causal relationship with the treatment for which the
Product is used. An “Adverse Event” can include any unfavorable and unintended
sign (including an abnormal laboratory finding), symptom or disease temporally
associated with the use of the Product, whether or not related to the Product. A
pre-existing condition that worsened in severity after administration of the
Product would be considered an “Adverse Event”.

1.1.

1

--------------------------------------------------------------------------------

 

1.4.“Affiliate” shall mean, any entity which directly or indirectly Controls, is
Controlled by, or is under common Control with a Party. “Control,” for purposes
of this definition, means direct or indirect ownership or control of more than
50% (fifty percent) of the voting interests of the Party or the power to direct
or cause the direction of the management and policies of such Party whether by
contract, through the majority ownership of voting capital stock or otherwise.
“Controlled” shall be interpreted accordingly.

1.5. “Agreement” shall have the meaning set forth in the preamble to this
Agreement.

1.6.“Alliance Managers” shall have the meaning set forth in Section 4.1.5.

1.7.“Annual SCLC Net Sales” shall mean Net Sales, on a Contract Year basis, of
Product in the Field, in the Territory.

1.8.“Applicable Laws” shall mean all applicable statutes, ordinances,
regulations, codes, rules, and orders of any kind whatsoever of any Governmental
Authority in the Territory pertaining to any of the activities and obligations
contemplated by this Agreement, including, as applicable, the Act, the Generic
Drug Enforcement Act of 1992 (21 U.S.C. § 335a et seq.), the Anti-Kickback
Statute (42 U.S.C. § 1320a-7b et seq.), the Health Insurance Portability and
Accountability Act of 1996, the Federal False Claims Act (31 U.S.C. §§
3729-3733) (and applicable state false claims acts), the Physician Payments
Sunshine Act, the Code, the Department of Health and Human Services Office of
Inspector General Compliance Program Guidance for Pharmaceutical Manufacturers,
released April 2003, the Antifraud and Abuse Amendment to the Social Security
Act, the American Medical Association guidelines on gifts to physicians,
generally accepted standards of good clinical practices adopted by current FDA
regulations, as well as any state laws and regulations (i) impacting the
promotion of pharmaceutical products, (ii) governing the provision of meals and
other gifts to medical professionals, including pharmacists, or (iii) governing
consumer protection and deceptive trade practices, including any state
anti-kickback/fraud and abuse related laws, all as amended from time to time.

1.9.“BI Property” shall have the meaning set forth in Section 7.1.1.

1.10.“Business Day” shall mean each day of the week, excluding Saturday, Sunday
and any day on which banking institutions in New York, New York, USA are closed.

1.11.“Change of Control” means, with respect to a Party, (a) a merger,
reorganization or consolidation with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent, or being converted into or exchanged for voting securities that do
not represent, at least fifty percent (50%) of the combined voting power of the
voting securities of the surviving entity or the parent corporation of the
surviving entity immediately after such merger, reorganization or consolidation,
(b) a transaction in which a Third Party becomes the beneficial owner of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of such Party, other than through the issuance of voting securities for the
purpose of raising financing to one or more financial or institutional
investors, or (c) the sale or other transfer of all or substantially all of such
Party’s business or assets relating to the Product.

1.12.“Claims” shall mean all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations or injunctions, in each case of a Third Party (including any
Governmental Authority).

1.13.“Code” shall mean the Code on Interactions with Healthcare Professionals
promulgated by the Pharmaceutical Research and Manufacturers of America
(PhRMA)/BIO, as it may be amended.

2

 

--------------------------------------------------------------------------------

 

1.14.“Commercialize,” “Commercializing,” and “Commercialization” shall mean
activities directed to manufacturing, obtaining pricing and reimbursement
approvals for, marketing, promoting, distributing, importing, or selling the
Product.

1.15.“Commercially Reasonable Efforts” shall mean, with respect to a Party’s
obligations under this Agreement, a measure of effort and resources consistent
with the exercise of prudent scientific and business judgment and the reasonable
practices that would typically be exerted by a similarly situated pharmaceutical
or biotechnology company of comparable size and capabilities as such company for
the Development or Commercialization of a pharmaceutical product with similar
characteristics owned by such company at a similar stage of development or
commercialization as the Product, taking into account efficacy and safety
considerations, and other relevant scientific, technical, and commercial
factors, including product profile, the regulatory environment, competitiveness
of the marketplace and market potential, and price and reimbursement status.

1.16.“Compliance Manager” shall have the meaning set forth in Section 4.3.7.

1.17.“Confidential Information” shall mean all secret, confidential, non-public
and proprietary Know-How, whether provided in written, oral, graphic, video,
computer or other form, provided by or on behalf of one Party to the other Party
pursuant to this Agreement, including information relating to the disclosing
Party’s existing or proposed research, development efforts, promotional efforts,
regulatory matters, patent applications or business and any other materials that
have not been made available by the disclosing Party to the general public. All
such information related to this Agreement disclosed by or on behalf of a Party
(or its Affiliate) to the other Party (or its Affiliate) pursuant to the
Confidentiality Agreements shall be deemed to be such Party’s Confidential
Information disclosed hereunder. For purposes of clarity, (a) G1’s Confidential
Information shall include (i) all Product Materials unless and until made
available by or on behalf of G1 to the general public and (ii) all Know-How
specifically relating to the Product or its Commercialization that is developed
by or on behalf of BI in connection with the performance of its obligations
under this Agreement, (b) BI’s Confidential Information shall include any and
all internal business procedures and business plans, client and marketing
information and materials, customers, prospective customers financial
information and ideas for new products and services, strategic data, forecasts,
information technology, compliance program policies and procedures, and any
other information which relates to the way BI conducts its business, and (c) the
terms of this Agreement shall be considered Confidential Information of both
Parties.  

1.18.“Confidentiality Agreements” shall mean (a) that certain Mutual
Confidential Disclosure Agreement between the Parties dated and made effective
[***] and (b) that certain Secrecy Agreement between the Parties dated and made
effective [***].

1.19.“Contract Year” shall mean each successive one-year period following the
First Commercial Sale.  The first Contract Year refers to the period beginning
on the First Commercial Sale and ending one year thereafter. Successive Contract
Years refer to the one-year periods following the end of the first Contract
Year.

1.20.“Development” shall mean non-clinical, pre-clinical and clinical drug
discovery, research, or development activities, including without limitation
quality assurance and quality control development, and any other activities
reasonably related to or leading to the development and submission of
information to a Regulatory Authority. When used as a verb, “Develop” means to
engage in Development.

1.21.“Dispute” shall have the meaning set forth in Section 12.6.

3

--------------------------------------------------------------------------------

 

1.22.“Dollar” or “$” shall mean United States dollar.

1.23.“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

1.24.“FDA” shall mean the United States Food and Drug Administration or any
successor agency performing comparable functions.

1.25.“Field” shall mean the prevention of chemotherapy-induced myelosuppression
in SCLC patients.

1.26. “First Commercial Sale” shall mean the first commercial sale of the
Product for monetary value by BI, G1, one or more of its Affiliates in an arm’s
length transaction to a Third Party, including without limitation any final sale
to a distributor or wholesaler under any non-conditional sale arrangement, of
the Product in the Field in the Territory after Regulatory Approval of the
Product has been granted in the Field in the Territory. For the avoidance of
doubt, sales or transfers of the Product for clinical and non-clinical research
and trials (including studies reasonably necessary to comply with Applicable Law
or requests by a Regulatory Authority), early access programs or for
compassionate or similar use, shall not be considered a First Commercial Sale.

1.27. “Fiscal Quarter” shall mean each successive period of three (3) calendar
months commencing on [***].

1.28.“Fiscal Year” shall mean each successive period of (12) twelve months
commencing on [***] and ending on [***].

1.29.“GAAP” shall mean United States generally accepted accounting principles.

1.30.“Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the Parties contemplated by this Agreement.

1.31.“G1 Trademarks and Copyrights” shall mean the logos, trade dress, slogans,
domain names and housemarks of G1 or any of its Affiliates as may appear on any
Product Materials or Product Labeling, in each case, as may be updated from time
to time by G1.

1.32.“Indemnified Party” shall have the meaning set forth in Section 10.3.

1.33.“Indemnifying Party” shall have the meaning set forth in Section 10.3.

1.34.“Intellectual Property” shall mean inventions, developments, discoveries,
writings, trade secrets, Know-How, methods, practices, procedures, designs,
improvements and other technology, whether or not patentable or copyrightable,
and any Patent Rights, or copyrights based thereon.

1.35.“JPC” shall have the meaning set forth in Section 3.1.

1.36. “Know-How” shall mean information, whether or not in written form,
including biological, chemical, pharmacological, toxicological, medical or
clinical, analytical, quality,

4

--------------------------------------------------------------------------------

 

manufacturing, research, or sales and marketing information, including
processes, methods, procedures, techniques, plans, programs and data.

1.37.“Losses” shall mean any and all amounts paid or payable to Third Parties
with respect to a Claim (including any and all losses, damages, obligations,
liabilities, fines, fees, penalties, awards, judgments, interest), together with
all documented out-of-pocket costs and expenses, including attorney’s fees,
reasonably incurred.

1.38.“Market Access Plan” shall mean a market access plan that sets forth, on a
semi-annual basis (a) the agreed to key market access accounts to be targeted
(e.g., Group Purchasing Organizations (“GPOs”), Integrated Delivery Networks,
and professional oncology organizations (e.g., COA, NCODA)) to enable patient
access to the Product, (b) the agreed to pre-defined customer-facing strategy
and activities to be performed by the Oncology National Accounts Team, including
attendance and participation at regional/national GPO meetings, interactions
with GPOs to identify promotional/educational partnership opportunities, and
interactions with key physician customers and accounts. The Market Access Plan
as of the Effective Date is included in the Promotion Plan set forth on Schedule
B hereto.

1.39. “Net Sales” shall mean, for an applicable period, with respect to the
Product, commencing with the First Commercial Sale, net sales as determined in
accordance with GAAP, which, for the avoidance of doubt, shall comprise the
gross amounts received by G1 or its Affiliates for arm’s length sales of the
Product in the Field in the Territory to a Third Party (excluding any sales of
G1 or its Affiliates), less the following deductions solely to the extent
incurred or allowed with respect to such sales, and solely to the extent such
deductions are in accordance with GAAP, and which are not already reflected as a
deduction from the invoiced price: (a) discounts, including GPO administrative
fees (to the extent not previously applied to such amounts received),
charge-back payments, and rebates; (b) credits and allowances for damaged goods,
rejections, recalls or returns of the Product; (c) allowances for doubtful or
uncollectible amounts (provided that, such amounts shall be included in the
computation of “Net Sales” to the extent subsequently collected or earned) and
if the Product is sold by G1 or its Affiliates through intermediaries such as
agents, consignees or co-promoters who do not purchase and take title to the
Product, the promotion fee will be due only on sales to those Third Parties who
actually purchase and take title to the Product through such intermediaries; and
(d) payments to wholesalers in accordance with distribution service agreements.
If the Product is distributed to Third Parties in connection with clinical and
non-clinical research and trials (including studies reasonably necessary to
comply with Applicable Law), Product samples, charitable purposes, promotional
purposes, early access programs, compassionate sales or use, or an indigent
program or similar bona fide arrangements for which G1 or any of its Affiliates
for good faith business reasons receives consideration in respect thereof that
is less than the average cost of goods for this Product, such consideration
shall not be included in Net Sales.

1.40.“NDA” shall mean a New Drug Application filed with the FDA that is required
for approval for the Product in the United States, and its foreign equivalent in
the Territory.

1.41. “Oncology National Accounts Team” shall mean the personnel engaged in the
execution of the Market Access Plan, the specific details of which are set forth
in the Promotion Plan.

1.42.“Oncology Personnel” shall mean the Oncology National Accounts Team and the
Oncology Sales Consultants.

1.43.“Oncology Sales Consultant” shall mean the personnel engaged in the
execution of the Sales Plan the specific details of which are set forth in the
Promotion Plan.

5

 

--------------------------------------------------------------------------------

 

1.44.“Party” shall have the meaning set forth in the preamble to this Agreement.

1.45.“Patent Rights” means (a) patents and patent applications, and any foreign
counterparts thereof, (b) all divisionals, continuations, continuations-in-part
of any of the foregoing, and any foreign counterparts thereof, and (c) all
patents issuing on any of the foregoing, and any foreign counterparts thereof,
together with all registrations, reissues, re‑examinations, supplemental
protection certificates, substitutions or extensions thereof, and any foreign
counterparts thereof.

1.46.“Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization or other entity, or government or political subdivision thereof.

1.47.“Pharmacovigilance Agreement” shall have the meaning set forth in Section
5.4.

1.48.“Pre-Launch Plan” shall mean a pre-launch plan that that sets forth, for
the Oncology Personnel predefined, agreed to activities including Product and
disease state training, region/territory business planning and key
customer/account profiling, cross-functional partner planning and information
sharing, and appropriate pre-launch customer engagements, as set forth in
Schedule A, which the Parties may amend by mutual written agreement.

1.49.“Product” shall mean any product that contains Trilaciclib.

1.50.“Product Labeling” shall mean the labels and other written, printed or
graphic matter upon (a) any container or wrapper utilized with the Product or
(b) any written material accompanying the Product, including Product package
inserts, in each case as approved by the FDA.

1.51.“Product Materials” shall have the meaning set forth in Section 4.4.1(a).

1.52.“Product Training Materials” shall have the meaning set forth in Section
4.4.1(a).

1.53.“Professionals” shall mean health care practitioners, consisting of
physicians, nurse practitioners, physician assistants, pharmacists and any other
medical professionals operating in their individual capacity or as part of an
organization or institution, in the Territory with prescribing, formulary or
dispensing authority (as authorized under Applicable Law) in the Territory for
the Product.

1.54.“Promotional Materials” shall have the meaning set forth in Section
4.4.1(a).

1.55.“Promotion Plan” means the requirements set forth in Schedule B to this
Agreement, as such shall be revised semiannually, and may, subject to the
provisions of Section 3.4.2, be amended as needed; in either case in
consultation with the JPC. The Promotion Plan shall consist of a Sales Plan and
a Market Access Plan.

1.56.“Promotion Services” shall mean any and all customer engagement and market
access activities with respect to the Product in the Territory, as set forth in
the Promotion Plan or otherwise mutually agreed upon by the Parties in writing,
in each case, in accordance with the terms of this Agreement.

1.57.“Qualifying Customer Engagement” shall have the meaning provided in the
Promotion Plan as described in Schedule B.

1.1.

6

 

--------------------------------------------------------------------------------

 

1.58.“Regulatory Approval” shall mean any and all necessary approvals, licenses,
registrations or authorizations from any Governmental Authority, in each case,
necessary to Commercialize the Product in the Field and in the Territory.

1.59.“Regulatory Authority” means any national or supranational Governmental
Authority, including without limitation the FDA that has responsibility for
granting any licenses or approvals or granting pricing or reimbursement
approvals necessary for the development, marketing, and sale of the Product in
the Territory.

1.60.“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority under Applicable Law
with respect to the Product in the Territory to prevent Third Parties from
Commercializing the Product in such country or jurisdiction, other than a Patent
Right, including without limitation orphan drug exclusivity, pediatric
exclusivity and rights conferred in the U.S. under the Hatch-Waxman Act or the
FDA Modernization Act of 1997.

1.61.“Regulatory Filings” means any and all regulatory applications, filings,
modifications, amendments, supplements, revisions, reports, submissions,
authorizations, and Regulatory Approvals, and associated correspondence required
to Develop and Commercialize the Product in the Territory, including without
limitation any reports or amendments necessary to maintain Regulatory Approvals.

1.62.“Reports” shall have the meaning set forth in Section 4.2.1.

1.63.“Restricted Period” shall have the meaning set forth in Section 2.3.1.

1.64.“Schedule” shall mean a schedule attached to this Agreement.

1.65.“Sales Forecast” shall have the meaning set forth in Section 4.1.3.

1.66.“Sales Plan” shall mean the written sales plan relating to promotion of the
Product in the Field in the Territory by the Oncology Sales Consultants, which
shall set forth, on a semi-annual basis, without limitation, the commercial
activities geared towards achieving the Sales Forecasts provided in ARTICLE
3.  The Sales Plan as of the Effective Date is included in the Promotion Plan
set forth on Schedule B hereto.

1.67.“SCLC” shall have the meaning set forth in the recitals to this Agreement.

1.68.“Senior Officer” shall mean, with respect to G1, its Chief Executive
Officer and Chief Financial Officer (or such officer’s designee), and with
respect to BI, its President and Chief Financial Officer (or such officer’s
designee). From time to time, each Party may change its Senior Officer by giving
written notice to the other Party.

1.69.“Standstill Period” shall have the meaning set forth in Section 2.3.3.

1.70.“Target Launch Date” shall mean the target date for the initial
Commercialization of the Product in the Territory, which date shall be selected
by G1, in its sole discretion; provided that (a) such target date shall be no
earlier than [***] and (b) G1 shall provide notice of such target date to BI in
writing no later than [***] following G1’s receipt from FDA of a Prescription
Drug User Fee Act date for the NDA submitted by G1 and accepted for filing by
FDA.

1.71.“Term” shall have the meaning set forth in Section 11.1.

7

--------------------------------------------------------------------------------

 

1.72.“Territory” shall mean the United States of America and Puerto Rico.

1.73.“Third Party(ies)” shall mean any person or entity other than G1 and BI and
their respective Affiliates.

1.74.“Transition Plan” shall have the meaning set forth in Section 11.3.6.

1.75.“Trilaciclib” means G1’s intravenous (or IV) cyclin-dependent kinase 4 and
6 inhibitor designed to protect hematopoietic stem and progenitor cells during
chemotherapy.

Article 2
RIGHTS AND OBLIGATIONS

2.1Engagement; Grant of Rights; Exclusivity. During the Term, subject to the
terms and conditions of this Agreement, G1 hereby grants to BI the co-exclusive
right with G1 to promote the Product in the Territory in the Field, and to
conduct the Promotion Services in accordance with the terms and conditions of
this Agreement. BI shall have no other rights relating to the Product, except as
specifically set forth in this Agreement. BI’s rights and obligations under this
Section 2.1 are non-transferable, non-assignable, and non-delegable. BI shall
not subcontract the Promotion Services with any Third Party (including any
contract sales force). For clarity, BI shall not have any other license rights
hereunder except as expressly set forth in this Section 2.1, nor any rights to
sublicense any rights hereunder. During the Term, without the prior written
consent of BI, which shall be given or withheld within its sole discretion, G1
shall not appoint any Third Party to perform Promotion Services or like services
for the Product in the Field, in the Territory, provided that G1 will reserve
the right to (a) supplement BI’s performance of Promotion Services and to
perform Promotion Services using its own resources (e.g., G1 employees,
contractors and consultants) and (b) engage Third Parties in connection with the
Transition Plan.

2.2Retention of Rights. Except with respect to the co-exclusive rights granted
to BI to conduct the Promotion Services for the Product in the Territory in the
Field pursuant to Section 2.1, G1 retains all rights in and to the Product,
including the right for G1 and its Affiliates to, in their sole discretion but
without limiting BI’s obligations hereunder, promote the Product in the
Territory and to perform any Promotion Services (whether alone or in
coordination with BI) and to supplement BI’s performance of any Promotion
Services, provided that such G1 activities will be at G1’s sole expense and will
not materially or adversely impact BI’s ability to perform its obligations under
this Agreement, to the extent such G1 activities impair BI’s ability to meeting
the Minimum Annual Threshold, BI’s obligation to do so shall be waived. BI will
facilitate (a) participation of G1 personnel in field rides with BI sales
representatives and (b) attendance of G1 personnel in BI training sessions
relating to the Product. G1 shall have the sole right, as between the Parties,
to Develop and otherwise Commercialize the Product, including without
limitation, determining the marketing and regulatory strategies for seeking (if
and when appropriate) Regulatory Approvals and Regulatory Exclusivity in the
Territory for Product in the Field, filing for such Regulatory Approvals and
Regulatory Exclusivity for Product in the Territory, preparing, submitting, and
maintaining any and all Regulatory Filings and Regulatory Approvals for Product
in the Field in the Territory, and seeking any necessary Regulatory Approvals of
Regulatory Authorities for Product Labeling and Promotional Materials to be used
in connection with Commercializing Product in the Field in the Territory. G1
shall solely own and control any and all Regulatory Approvals and any and all
other Regulatory Filings submitted in connection with seeking and maintaining
Regulatory Approvals for the Product in the Field in the Territory. As between
the Parties, G1 shall be responsible for all costs and expenses incurred by G1
in connection with the foregoing activities. Without limiting the generality of
the foregoing, G1 specifically retains the following rights (and BI and its
Affiliates shall have no rights to the following):

1.1.1

8

--------------------------------------------------------------------------------

 

2.2.1responsibility for all decisions regarding regulatory submissions and for
all communications that relate to any Regulatory Approvals or other Regulatory
Filings prior to and after any Regulatory Approval with respect to the Product
in the Field in the Territory;

2.2.2responsibility for the manufacture and distribution of the Product, and any
future development of the Product;

2.2.3responsibility for creation, development, and final approval of all Product
Materials content (including submission of Promotional Materials to FDA’s Office
of Prescription Drug Promotion, as applicable) with respect to the conduct of
the Promotion Services for the Product, except as expressly set forth herein;

2.2.4selling and booking all sales of the Product;

2.2.5responsibility for the Product’s overall commercial strategy, including
marketing, payer strategy, pricing, regulatory and other government affairs;

2.2.6responsibility for handling all safety related activities related to the
Product as set forth in ARTICLE 5 (including submitting all safety reports and
interacting with Governmental Authorities with respect thereto) and initiating
and managing any Product recalls; and

2.2.7determining the Target Launch Date for the Product in the Territory.

For clarity, except as provided in Sections 2.1 or 2.4, BI shall not acquire any
license or other intellectual property interest, by implication or otherwise, in
any technology, Know-How or other Intellectual Property owned or controlled by
G1 or any of its Affiliates, and G1 is not providing any such technology,
Know-How or other Intellectual Property, or any assistance related thereto, to
BI for any use other than the performance of BI’s obligations under this
Agreement.

2.3Non-Competition; Non-Solicitation; Standstill.

2.3.1Non-Competition. During the Term of this Agreement and through and
including the [***] of termination of this Agreement (the “Restricted Period”),
neither BI nor its Affiliates shall, directly or indirectly, market, offer for
sale, sell, or promote any [***] without G1’s prior written consent, which shall
be given or withheld within its sole discretion.

2.3.2Non-Solicitation. During Restricted Period, neither BI nor G1 (nor any of
their respective Affiliates) shall directly or indirectly solicit for hire or
employ as an employee, consultant or otherwise, any employee, consultant or
other professional personnel of the other Party who has had direct involvement
with the JPC, Promotion Services under this Agreement or G1’s Commercialization
activities for the Product, without the other Party’s prior written consent,
which shall not be unreasonably withheld; provided, however, that this
restriction shall not apply to: (a) conducting any general solicitation not
specifically targeted at any such employee; or (b) hiring any employee who
responds to such general advertising or who approaches such Party or its
Affiliates without any solicitation or inducement to leave the employ of such
other Party or its Affiliates.

2.3.3Standstill Period. BI agrees that during the Restricted Period (the
“Standstill Period”), neither BI nor any of its controlled Affiliates shall,
without the prior written consent of G1, directly or indirectly, in any manner:

9

--------------------------------------------------------------------------------

 

(a)acquire, offer or propose to acquire, solicit an offer to sell or agree to
acquire, directly or indirectly, alone or in concert with others, by purchase or
otherwise, any direct or indirect beneficial interest in any voting securities
of G1 or any of its Affiliates or direct or indirect rights, warrants or options
to acquire, or securities convertible into or exchangeable for, any voting
securities of G1 or any of its Affiliates;

(b)make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” of “proxies” to vote (as such terms are
used in the proxy rules of the Securities and Exchange Commission promulgated
pursuant to section 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or seek to advise or influence in any manner whatsoever any
Person with respect to the voting of any voting securities of G1 or any of its
Affiliates;

(c)form, join with other security-holders or participate in a “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to G1 or its
Affiliates or any voting securities of G1 or any of its Affiliates;

(d)acquire, offer to acquire or agree to acquire, directly or indirectly, alone
or in concert with others, by purchase, exchange or otherwise, (i) a material
portion of the assets, tangible or intangible, of G1 or any of its Affiliates or
(ii) direct or indirect rights, warrants or options to acquire a material
portion of the assets of G1 or any of its Affiliates, except for such assets as
are then being offered for sale by G1 or any of its Affiliates;

(e)arrange, or in any way participate, directly or indirectly, in any financing
for the purchase of any voting securities of G1 or its Affiliates or any
securities convertible into or exchangeable or exercisable for any voting
securities or assets of G1 or its Affiliates;

(f)otherwise act, alone or in concert with others, to seek to propose to G1 or
any of its stockholders any merger, business combination, tender or exchange
offer, restructuring, recapitalization, liquidation or other transaction to or
with BI or any of its Affiliates or otherwise seek, alone or in concert with
others, to control, change or influence the management or board of directors of
G1 or nominate any Person as a director who is not nominated by the then
incumbent directors, or propose any matter to be voted upon by the stockholders
of G1; or

(g)advise, assist or encourage any other Person in connection with any of the
foregoing.

2.4G1 Trademarks and Copyrights.

2.4.1BI shall have the co-exclusive right to use the G1 Trademarks and
Copyrights solely on Product Materials in order to perform the Promotion
Services and solely in accordance with the terms and conditions of this
Agreement. G1 shall promptly notify BI of any updates or changes to the G1
Trademarks and Copyrights on the Product Materials, and BI shall thereafter
solely use such updated Product Materials in performing its obligations under
this Agreement. BI shall promptly notify G1 upon becoming aware of any violation
of this Section 2.4.1.

2.4.2BI shall follow all instructions and guidelines of G1 (of which G1 shall
provide BI copies) in connection with the use of any G1 Trademarks and
Copyrights, and, if G1 reasonably objects to the manner in which any such G1
Trademarks and Copyrights are being used, BI shall immediately cease the use of
any such G1 Trademarks and Copyrights in such manner upon written notice from G1
thereof. Without limiting the foregoing, BI shall also adhere to at least the
same quality control provisions as companies in the pharmaceutical industry
adhere to for their own trademarks and

10

 

--------------------------------------------------------------------------------

 

copyrights. In all cases, BI shall use the G1 Trademarks and Copyrights with the
necessary trademark (and copyright, as applicable) designations, and shall use
the G1 Trademarks and Copyrights in a manner that does not derogate from G1’s
rights in the G1 Trademarks and Copyrights. BI shall not at any time during the
Term knowingly do or allow to be done any act or thing which will in any way
impair or diminish the rights of G1 in or to the G1 Trademarks and Copyrights.
All goodwill and improved reputation generated by BI’s use of the G1 Trademarks
and Copyrights shall inure to the benefit of G1, and any use of the G1
Trademarks and Copyrights by BI shall cease at the end of the Term. BI shall
have no rights under this Agreement in or to the G1 Trademarks and Copyrights
except as specifically provided herein.

Article 3
JOINT PROMOTION COMMITTEE

3.1Formation of the Joint Promotion Committee. As soon as practicable, but no
later than [***] prior to the Target Launch Date, the Parties shall form a Joint
Promotion Committee (“JPC”) whose responsibilities during the Term shall be to
oversee the activities set forth in Section 3.3. The JPC shall consist of [***]
members, with [***] members designated by G1 and [***] members designated by BI,
each with suitable seniority and relevant experience and expertise to enable
such person to address matters falling within the purview of the JPC. All
meetings of the JPC shall be chaired by one of the [***] representatives from
G1. From time to time, each Party may change any of its representatives on the
JPC by giving written notice to the other Party. The JPC shall determine a
meeting schedule, provided that in any event meetings shall be conducted no less
frequently than [***] by teleconference or in person, or as otherwise agreed by
the Parties. In person meetings shall occur at such places as mutually agreed by
the Parties.

3.2Meetings and Minutes. Each Party shall make all proposals for agenda items
and shall provide all appropriate information with respect to such proposed
items at least [***] in advance to the applicable meeting; provided that under
exigent circumstances requiring input by the JPC, a Party may provide its agenda
items to the other Party within a shorter period of time in advance of the
meeting, or may propose that there not be a specific agenda for that particular
meeting, so long as the other Party consents to such later addition of such
agenda items or the absence of a specific agenda for such meeting, such consent
not to be unreasonably withheld. The chairperson shall prepare and circulate for
review and approval of the Parties minutes of each meeting within [***] after
the meeting. Each Party shall bear its own costs for its members to attend such
meetings.

3.3Purpose of the JPC. The purposes of the JPC shall be to, subject to Section
3.4:

3.3.1provide BI the opportunity to provide input and recommendations related to
the Commercialization and product strategy for the Product in the Field, in the
Territory;

3.3.2provide a forum to discuss and coordinate the Parties’ activities under
this Agreement, in particular sales performance and metrics, and, subject to
Section 3.4.2, develop, update, amend and approve the Sales Plan and the Market
Access Plan, including information related to Oncology Personnel,
customer-facing strategy, customer insights and feedback, as well as other
information related to the Promotion Services performed for the Product in the
Field, in the Territory;

3.3.3provide a forum to discuss Product Materials, Promotional Materials and
strategy;

3.3.4provide a forum for discussing the [***] Sales Forecast and revisions
thereto;

11

--------------------------------------------------------------------------------

 

3.3.5provide a forum for reviewing and agreeing on revisions to the Promotion
Plan proposed by G1 semi-annually for each Contract Year (to be finalized by the
JPC no later than [***] prior to each [***] period for each Contract Year),

3.3.6provide a forum to review and discuss the Reports and reports of Net Sales
and Product performance;

3.3.7perform such other responsibilities as may be mutually agreed upon by the
Parties in writing from time to time; and

3.3.8provide a forum for the Parties to discuss any additional issues related to
the Product or the performance of the Promotion Services that may arise during
the Term of this Agreement.

For clarity the JPC shall have no authority to amend or modify any provisions of
this Agreement and no authority to waive or definitively interpret the
provisions of this Agreement. In connection with the JPC meetings contemplated
under Section 3.2 (but in any event, no less frequently than each [***]), each
Party shall provide to the other Party a written summary of the Reports.

3.4Decision Making.

3.4.1Quorum; Voting. The Parties agree that all JPC meetings shall include the
[***] representatives of each Party. In the event, however, that a
representative from either Party is unable to attend a meeting, that
representative shall provide prompt notice to the JPC of their inability to
attend the Meeting, and under no circumstance shall either Party have less than
[***] representatives. Each Party shall have [***]. The JPC shall use good faith
efforts to reach consensus on all matters properly brought before it. If the JPC
does not reach [***] consensus on an issue at a meeting, or within a period of
[***] thereafter, then the JPC shall submit in writing the respective positions
of the Parties to the Senior Officers of the Parties. Such Senior Officers shall
use good faith efforts to resolve promptly such matter, which good faith efforts
shall include [***] between such Senior Officers within [***] after the JPC’s
submission of such matter to them. Any final decision mutually agreed to in
writing by the Senior Officers shall be conclusive and binding on the Parties.
If the Senior Officers are not able to agree on the resolution of any such issue
within [***] after such issue was first referred to them, then, subject to
Section 3.4.2, G1 shall have the right to conclusively determine on the issue
under dispute.

3.4.2BI Approvals. Any proposed change or amendment to the (a) Market Access
Plan or (b) Sales Plan that would (i) [***] or (ii) [***], require the written
approval of BI.

Article 4
BI PROMOTION SERVICES FOR THE PRODUCT

4.1Promotion Services.

4.1.1General. BI shall conduct the Promotion Services for the Product in the
Field in the Territory in accordance with this Agreement, including, without
limitation, in accordance with the then-current Promotion Plan.

4.1.2Oncology Sales Consultants and Oncology National Accounts Team. Without
limiting the generality of the foregoing, BI shall hire, and continuing
throughout the remainder of the Term, shall maintain at its sole cost and
expense, a team of Oncology Sales Consultants with responsibility to execute on
the Sales Plan, and an Oncology National Accounts Team to deliver activities in
accordance with the Market Access plan. BI shall, at its sole cost and expense,
provide and maintain

12

--------------------------------------------------------------------------------

 

the Oncology Personnel at [***]. BI will be responsible for effective management
of vacancies to ensure that all personnel in all roles (a) are employees of BI
and members of BI’s dedicated U.S. commercial organization, (b) possess the
skills, training and experience (consistent with industry standards) that are
necessary to successfully promote or support oncology products in their assigned
role, and (c) complete all Product-specific training and other sales training
reasonably required by G1. BI shall have such Oncology Personnel in place as
specified in the Promotion Plan in order to appropriately train on the Product
prior to Target Launch Date.

4.1.3Sales Forecast.

(a)No later than [***] prior to the Target Launch Date, G1 shall provide a final
forecast of reasonably expected Net Sales of the Product in the Territory in the
Field for a [***] period, including projected [***] Net Sales (the “Sales
Forecast”). Thereafter, each [***] of the Term, G1 shall prepare and provide to
BI an [***] Sales Forecast for such period. The Sales Forecast shall be updated
by G1 from time to time as appropriate, discussed at the JPC, and comprise part
of the Sales Plan.

(b)On a [***] basis, the JPC shall review actual Fiscal Year-to-date Net Sales
performance compared to the Sales Forecast.

4.1.4Target Incentive Compensation. BI will ensure that a minimum of [***]
weighting of [***] target bonus for each member of the Oncology Sales
Consultants ties directly to the performance of the Product in each [***]. Such
bonuses will not be capped in any [***]. The [***] target bonus for each member
of the Oncology National Accounts Team will be based on a certain percentage
that ties directly to the performance of the Product in each [***], together
with a certain percentage of accomplishments related to the Product as evaluated
through Management By Objectives, which collectively BI will ensure a minimum of
[***] weighting of [***] target bonus for each member of the Oncology National
Accounts Team.  

4.1.5Alliance Managers. Each Party shall appoint a person who shall oversee
interactions between the Parties for all matters related to this Agreement, and
any related agreements between the Parties (each an “Alliance Manager”). The
Alliance Managers shall endeavor to ensure clear and responsive communication
between the Parties and the effective exchange of information, and shall serve
as a single point of contact for all matters arising under this Agreement. The
Alliance Managers shall have the right to attend all JPC meetings,  and may
bring to the attention of the JPC any matters and issues either of them
reasonably believes should be discussed, and shall have such other
responsibilities related to this agreement as the Parties may mutually agree in
writing. Each Party may designate different Alliance Managers by notice in
writing to the other Party. Alliance Managers shall have no authority to amend
or modify any provisions of this Agreement and no authority to waive or
definitively interpret the provisions of this Agreement.

4.2Reports and Records

4.2.1Reports. G1 shall provide BI with certain information relating to the sale,
Commercialization, marketing and promotion of the Product, and BI shall provide
G1 with certain information reflecting the execution and activities of the
Promotion Plan (“Reports”), as set forth in Schedule C. Through the JPC, the
Parties shall agree on a mutually acceptable form of the Report.

4.2.2Records. BI shall keep accurate and complete records, consistent with
pharmaceutical industry standards, of each Qualifying Customer Engagement and
its obligations hereunder in connection therewith, and such records shall be
kept for [***] after the end of the Fiscal

13

--------------------------------------------------------------------------------

 

Year to which they relate. G1 shall have the right, at its own expense, during
normal business hours and upon reasonable prior notice, through an independent
Third Party reasonably acceptable to BI, and upon execution of a confidentiality
agreement reasonably satisfactory to BI in form and substance, to inspect the
applicable records and books maintained by BI relating to the Promotion Services
solely for purposes of verifying BI’s compliance with the terms of this
Agreement. For purposes of clarity, any such inspection right described in this
Section 4.2.2 shall be limited to only those books and records of BI that are
applicable to BI’s performance of its obligations under this Agreement and may
be conducted no more than once per calendar year. Where necessary, on reasonable
request, G1’s inspection rights shall include interviewing Oncology Personnel
and other employees of BI. BI shall reasonably cooperate in any such inspection
conducted by G1. G1 shall treat all information subject to review under this
Section 4.2.2 in accordance with the confidentiality provisions of this
Agreement.

4.3Compliance with Applicable Law.

4.3.1In conducting the Promotion Services hereunder, BI shall, and shall require
all Oncology Personnel to, comply in all respects with Applicable Laws. In
addition, G1 shall, and shall require all of its sales representatives to,
comply in all respects with Applicable Laws in connection with its Development
or Commercialization of the Product in the Territory.

4.3.2Neither BI or the Oncology Personnel, nor G1, its Affiliates or their
respective licensees, shall offer, pay, solicit or receive any remuneration to
or from any Professionals (including target prescribers), in order to induce
referrals of or purchase of the Product.

4.3.3In performing the activities contemplated by this Agreement, neither BI or
the Oncology Personnel, nor G1 or its Affiliates, shall make any payment, either
directly or indirectly, of money or other assets to government or political
party officials, officials of international public organizations, candidates for
public office, or representatives of other businesses or persons acting on
behalf of any of the foregoing where such payment would constitute violation of
any Applicable Law. In addition, neither BI nor G1 shall make any payment,
either directly or indirectly, to officials if such payment is for the purpose
of unlawfully influencing decisions or actions with respect to the subject
matter of this Agreement.

4.3.4No employee of BI nor its Affiliates shall have authority to give any
direction, either written or oral, relating to the making of any commitment by
G1 or its agents to any Third Party in violation of this Agreement.

4.3.5Neither BI nor G1 shall undertake any activity under or in connection with
this Agreement which violates any Applicable Law.

4.3.6If, during the Term, either Party becomes aware of a failure to comply with
Applicable Law or the terms of this Agreement by any member of the Oncology
Personnel, such Party shall promptly, but no later than [***] after it becomes
aware, notify the other Party of such violation and, as promptly as possible
thereafter, shall notify the steps it has taken or intends to take to remediate
such violation.

4.3.7Each Party hereby represents and warrants to the other Party that it, its
owners, directors, officers, employees, sub-contractors and agents will act in
full compliance with any applicable Anti-Bribery/Anti-Corruption (“ABAC”) laws
and regulations, industry and professional codes of practice and will not offer,
promise, pay or arrange for payment or giving of a bribe or any benefit,
advantage or anything of value to any public official, individual, entity or any
other Third Party in exchange for an improper advantage in any form either
directly or indirectly.

14

--------------------------------------------------------------------------------

 

4.3.8As soon as practicable, but no later than [***] prior to the Target Launch
Date, each Party shall appoint a representative to act as its compliance manager
under this Agreement, each of which shall be routinely responsible for advising
such Party on compliance matters and has suitable seniority and other relevant
experience and expertise (each, a “Compliance Manager”). From time to time, each
Party may change its Compliance Manager by giving written notice to the other
Party. The Compliance Managers shall serve as a key point of contact between the
Parties for compliance-related matters. Each Compliance Manager shall facilitate
the resolution of any compliance issue with the Compliance Manager of the other
Party. The Compliance Managers shall use good faith efforts to reach consensus
on all compliance matters. If the Compliance Managers do not reach consensus on
an issue promptly, then such issue shall be submitted to dispute resolution
process described in Section 12.6. The Parties agree that the Oncology Personnel
shall follow BI’s compliance program policies and procedures, and upon the
reasonable request of G1 from time to time, BI shall deliver to G1 copies of
BI’s compliance program policies and procedures which are applicable to the
Oncology Personnel promotion of the Product. Other than as expressly stated
herein, BI shall not be required to modify its compliance policies or practices
in connection with the compliance-related provisions herein.

4.4Oncology Personnel Training; Product Materials.

4.4.1Training, Training Materials and Promotional Materials.

(a)Subject to the terms of this Section 4.4.1, G1 shall prepare and control the
content of (i) all Product training materials for Oncology Personnel (the
“Product Training Materials”) and (ii) all Product marketing and educational
materials (the “Promotional Materials”) (the Product Training Materials and the
Promotional Materials, collectively, the “Product Materials”). G1 shall be
solely responsible for ensuring that the Product Materials prepared and approved
by it are in compliance with the Regulatory Approval for the Product, the
Product Labeling and Applicable Law. Once approved by G1 (or, upon mutual
consent of the Parties, in parallel with G1’s review), the content of the
Product Materials shall be provided by G1 to BI in advance of the Promotion
Services to allow for BI to review such content and provide feedback to G1 in
advance of use of the Product Materials. Within an average of [***] of receipt
of such Product Materials, BI shall provide to G1 any comments and proposed
revisions to such Product Materials that are related to any legal or regulatory
concerns regarding any Applicable Law, the Regulatory Approval for the Product
or the applicable Product Labeling. The Parties shall, in good faith, work
together to mutually agree to either shorter or extended timeframes for review
dependent on the content (i.e., length, volume, or type of content) of the
Product Materials requiring review. G1 shall in good faith reasonably consider
any such BI comments for inclusion in such Product Materials. In the event of
any disagreement between the Parties regarding any feedback received from BI
with respect to the Product Materials, G1 shall have the right to conclusively
determine such matter; provided that, BI shall not be required to use any
Product Materials that it reasonably believes violate Applicable Law. If BI has
provided comments to G1 on the Product Materials and G1 accepts some or all of
such comments, then, once revised, G1 shall provide to BI the revised versions
of such Product Materials for further review by BI, in accordance with the terms
and timelines of this Section 4.4.1(a) above. BI shall use only Product
Materials approved by G1 in the performance of Promotion Services under this
Agreement. The content of Product Materials shall not be modified or changed by
BI or Oncology Personnel at any time without the prior written approval of G1 in
each instance. G1 shall be responsible for the costs and expenses of creation
and development, reproduction, printing and delivery of the Product Materials.
The information regarding the Product that is provided by BI or Oncology
Personnel as part of the Promotion Services shall not deviate from the Product
Materials. The Parties shall coordinate the production and delivery of Product
Materials to allow sufficient time to accommodate scheduled training meetings
and distribution to Oncology Personnel. The Parties shall collaborate to
finalize the Product Materials in accordance with this Section 4.4.1(a) in
advance of the Target Launch Date.

15

--------------------------------------------------------------------------------

 

(b)By no later than [***] prior to the Target Launch Date, the Parties shall
collaborate to plan and schedule training for the Oncology Personnel at a
mutually acceptable time(s) and date(s), including a launch meeting at a
mutually acceptable location. The costs and expenses of such launch meeting
shall be [***], provided that [***] will bear all travel-related costs and
expenses (e.g., transportation costs, lodging expenses, etc.) of its [***] who
attend such launch meeting.  BI shall provide the initial and all subsequent
training with the target of [***] live, in-person or virtual training sessions
annually. BI shall have the right, but not the obligation, to conduct such
additional training itself, provided that the BI trainers have been trained by
G1, and provided further that G1 shall have the right to attend such training
upon reasonable notice by G1 to BI. BI shall certify in writing to G1 that all
Oncology Sales Consultants have completed the training described in this Section
4.4.1(b).

(c)BI and all Oncology Sales Consultants that are engaged in Promotion Services
shall comply with the applicable provisions of the Code, and shall be trained on
BI’s compliance policies, including those that are consistent with the
applicable provisions of Sec. 1128B(b) of the Social Security Act and the
American Medical Association Ethical Guidelines for Gifts to Physicians from
Industry (which such training may have been accomplished prior to the Term),
prior to commencing any Promotion Services. BI agrees that it shall train any
employee or agent of BI who is involved in performing the activities
contemplated by this Agreement on anti-corruption and anti-bribery at its own
expense.

(d)Oncology Sales Consultants shall conduct the Promotion Services only after
having undergone the training described in this Section 4.4.

4.4.2Ownership of Product Materials. As between the Parties, G1 shall own all
right, title and interest in and to any Product Materials (and all content
contained therein) and any Product Labeling (and all content contained therein),
including applicable copyrights and trademarks, and to the extent BI (or any of
its Affiliates) obtains or otherwise has a claim to any of the foregoing, BI
hereby assigns (and shall cause any applicable Affiliate to assign) all of its
right, title and interest in and to such Product Materials (and content) and
Product Labeling (and content) to G1 and BI agrees to (and shall cause its
applicable Affiliate to) execute all documents and take all actions as are
reasonably requested by G1 to vest title to such Product Materials (and content)
and Product Labeling (and content) in G1 (or its designated Affiliate).

4.5Provisions Related to Oncology Personnel.

4.5.1Activities of Oncology Personnel. BI hereby agrees and acknowledges that
the following shall apply with respect to itself and the Oncology Personnel.

(a)BI shall instruct and cause the Oncology Personnel to use only the Product
Labeling and, subject to the terms of Section 4.4, Product Materials approved by
G1 for the conduct of the Promotion Services for the Product and consistent with
Applicable Laws. BI shall instruct

16

--------------------------------------------------------------------------------

 

the Oncology Personnel and ensure that such Oncology Personnel limit their
claims of efficacy and safety for such Product to those claims which are
consistent with and do not exceed the Product Labeling and any Promotional
Materials.

(b)BI acknowledges and agrees that G1 will not maintain or procure any worker’s
compensation, healthcare, or other insurance for or on behalf of the Oncology
Personnel, all of which shall be BI’s sole responsibility.

(c)BI acknowledges and agrees that all Oncology Personnel are employees of BI
and are not, and are not intended to be treated as, employees of G1 or any of
its Affiliates, and that such individuals are not, and are not intended to be,
eligible to participate in any benefits programs or in any “employee benefit
plans” (as such term is defined in section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended) that are sponsored by G1 or any of its
Affiliates or that are offered from time to time by G1 or its Affiliates to
their own employees. All matters of compensation, benefits and other terms of
employment for any such Oncology Personnel shall be solely a matter between BI
and such individual. G1 shall not be responsible to BI, or to the Oncology
Personnel, for any compensation, expense reimbursements or benefits (including
vacation and holiday remuneration, healthcare coverage or insurance, life
insurance, severance or termination of employment benefits, pension or
profit-sharing benefits and disability benefits), payroll-related taxes or
withholdings, or any governmental charges or benefits (including unemployment
and disability insurance contributions or benefits and workmen’s compensation
contributions or benefits) that may be imposed upon or be related to the
performance by BI or such individuals of this Agreement, all of which shall be
the sole responsibility of BI, even if it is subsequently determined by any
Governmental Authority that any such individual may be an employee or a common
law employee of G1 or any of its Affiliates or is otherwise entitled to such
payments and benefits.

(d)BI shall be solely responsible for the acts and omissions of the Oncology
Personnel that are not in compliance with Applicable Law and the terms of this
Agreement while performing any of the activities under this Agreement. BI shall
be solely responsible and liable for all probationary and termination actions
taken by it, as well as for the formulation, content and dissemination
(including content) of all employment policies and rules (including written
probationary and termination policies) applicable to its employees.

(e)BI shall only perform the Promotion Services using Oncology Personnel, and,
except in the ordinary course of business, BI shall not materially reduce the
number of its Oncology Personnel.

4.5.2Termination of Employment; Cessation of Promotion Services. If any member
of the Oncology Personnel leaves the employment of BI, or otherwise ceases to
conduct the Promotion Services for the Product, BI shall, ensure that such
departing member of the Oncology Personnel shall cease providing services in
accordance with BI’s internal policies and procedures.

4.5.3Discipline. If G1 has a reasonable basis for believing any member of the
Oncology Personnel has violated any Applicable Laws, or failed to comply with
this Agreement, then G1 shall notify BI of the alleged violation and BI shall
promptly investigate the matter and, if the allegation turns out to be true,
shall take the appropriate remedial action. Subject to the foregoing, BI shall
be solely responsible for taking any disciplinary actions in connection with its
Oncology Personnel performance. If, at any time, G1 has any other
compliance-related concerns regarding the performance of any Oncology Personnel,
G1’s Compliance Manager shall notify BI’s Compliance Manager of such concerns in
writing and the Compliance Managers shall discuss and resolve such matters.

17

--------------------------------------------------------------------------------

 

4.6Responsibility for BI Activity Costs and Expenses. Other than as expressly
set out herein, BI shall be solely responsible for any and all costs and
expenses incurred by BI or any of its Affiliates in connection with the conduct
of the Promotion Services by the Oncology Personnel for the Product hereunder,
including: (i) hiring and maintaining employees; (ii) conducting training and
development activities; (iii) paying personnel expenses (e.g., salaries,
bonuses, benefits, workers’ compensation premiums, unemployment insurance
contributions and other payments required by Applicable Laws to be made on
behalf of employees); (iv) fleet expenses; (v) technology expenses; (vi) travel,
lodging and associated expenses (including those incurred in connection with
attending any trainings); (vii) operations and overhead costs supporting its
employees; (viii) routine sales and plan of action meetings and associated
production costs; and (ix) funds for lunch-and-learns and local meetings
displays/exhibits.  

4.7Additional Indications.  In the event that G1 is considering partnering with
a Third Party to promote or market Trilaciclib during the Term for any
additional indications, G1 will discuss with BI in good faith an option for BI
to co-promote Trilaciclib in the Territory for such additional indications,
provided that G1 shall have no obligation to grant BI any rights with respect to
any additional indications for Trilaciclib.

4.8Data Exchange.  Each Party shall, at its own cost, reasonably cooperate with
the other to effectively share and exchange data in relation to
Commercialization activities under this Agreement in accordance with the terms
set forth in the attached Schedule C.

Article 5
REGULATORY, SAFETY AND SURVEILLANCE, COMMERCIAL MATTERS

5.1G1 Responsibility. As between the Parties, except as expressly set out
herein, all regulatory matters regarding the Product shall be the responsibility
of G1, including responsibility for all communications with Governmental
Authorities, including but not limited to the FDA, related to the Product, and
G1 shall have sole responsibility to seek and obtain any necessary approvals of
any Product Labeling and the Promotional Materials used in connection with the
Product, and for determining whether the same requires approval. As between the
Parties, G1 shall be responsible for any reporting of matters regarding the
manufacture, sale and promotion of the Product (including Adverse Events) to or
with the FDA and other relevant Regulatory Authorities, in accordance with
Applicable Laws. G1 shall maintain, at its cost, the Regulatory Approvals for
the Product and shall comply with all Applicable Law relevant to the conduct of
G1’s business with respect to the Product or pursuant to this Agreement,
including, without limitation, all applicable requirements under the Act.

5.2BI Involvement. Except as expressly permitted herein, BI shall not, without
G1’s prior written consent, correspond or communicate with the FDA or with any
other Governmental Authority concerning the Product, or otherwise take any
action concerning any Regulatory Approval or other authorization under which the
Product is marketed or sold. If not prohibited by any Governmental Authority or
Applicable Law, BI shall provide to G1, promptly upon receipt, copies of any
communication from the FDA or other Governmental Authority related to the
Product. If not prohibited by any Governmental Authority or Applicable Law, G1
has the right to review and comment on BI’s draft responses to any Governmental
Authorities relevant to the Product prior to BI’s issuance of such response, and
BI agrees to consider any comments and suggestions from G1 in good faith,
provided such comments and suggestions would not violate Applicable Law.

5.3Inspections.

1.1.1

18

--------------------------------------------------------------------------------

 

5.3.1If not prohibited by any Governmental Authority or Applicable Law, BI shall
notify G1 immediately upon receipt of any notice of inspection or investigation
by any Governmental Authority related to or that BI reasonably believes may
impact any aspect of the Promotion Services. If not prohibited by any
Governmental Authority or Applicable Law, G1 shall have the right to have a
representative present at any such portion of the inspection involving any
Promotion Services. In such cases, BI shall (a) keep G1 fully informed of the
progress and status of any such inspection or investigation, (b) prior to
undertaking any action pursuant to this Section 5.3.1, notify G1 of the
inspection or investigation, and disclose to G1 in writing the Governmental
Authorities’ assertions, findings and related results of such inspection or
investigation pertaining to the Promotion Services, and (c) provide full
disclosure to G1 with respect to any action undertaken or proposed to be
undertaken pursuant to this Section 5.3.1 prior to acting as it pertains to the
Promotion Services. In addition, if such findings or the Governmental Authority
requests or suggests that BI should change any aspect of the Promotion Services,
the Parties shall work together to make any such modification; provided,
however, that notwithstanding anything to the contrary herein, BI shall not be
required to engage in any Promotion Services to the extent any finding or
Governmental Authority has requested or suggested that BI may not engage in such
activity.

5.3.2If not prohibited by any Governmental Authority or Applicable Law, G1 shall
notify BI immediately upon receipt of any notice of inspection or investigation
by any Governmental Authority related to or that G1 reasonably believes may
impact any aspect of the Promotion Services. In such cases, G1 shall (a) keep BI
fully informed of the progress and status of any such inspection or
investigation, (b) disclose to BI in writing the Governmental Authorities’
assertions, findings and related results of such inspection or investigation
pertaining to the Product or its promotion, and (c) provide full disclosure to
BI with respect to any action undertaken or proposed to be undertaken pursuant
to this Section 5.3.2 prior to acting as it pertains to the Promotion Services.
In addition, if such findings or the Governmental Authority requests or suggests
that BI should change any aspect of the Promotion Services, the Parties shall
work together to make any such modification; provided, however, that
notwithstanding anything to the contrary herein, BI shall not be required to
engage in any Promotion Services to the extent any finding or Governmental
Authority has requested or suggested that BI may not engage in such activity.

5.4Pharmacovigilance. Subject to the terms of this Agreement, G1 and BI (under
the guidance of their respective pharmacovigilance departments, or equivalent
thereof) shall identify and finalize the responsibilities the Parties shall
employ to protect patients and promote their well-being in a separate safety
data exchange agreement (“Pharmacovigilance Agreement”). The Parties shall
initiate negotiation of the Pharmacovigilance Agreement within [***] following
the execution of this agreement, and conclude the Pharmacovigilance Agreement
prior to Product launch. The Parties agree, that, such guidelines and
procedures, as set forth in the Pharmacovigilance Agreement, shall provide that
any Oncology Personnel or BI Affiliate that becomes aware of an Adverse Event
shall follow all G1 policies and procedures regarding Adverse Event reporting,
including G1’s Adverse Event Reporting standard operating procedure. G1 shall be
responsible for providing Adverse Event training to BI for the Product prior to
the Target Launch Date. The Pharmacovigilance Agreement shall provide that: (a)
G1 shall be responsible for all pharmacovigilance activities regarding the
Product, including signal detection, medical surveillance, risk management,
medical literature review and monitoring, Adverse Event reporting and responses
to Governmental Authority requests or enquiries, and shall provide information
related thereto to BI, and (b) in the event BI receives safety information
regarding the Product, or information regarding any safety-related regulatory
request or inquiry, BI shall notify G1 as soon as practicable, but, in any
event, within the timelines set forth in the Pharmacovigilance Agreement.

5.5Unsolicited Requests for Medical Information. BI shall direct to G1 any
unsolicited requests for off-label medical information from health care
professionals with respect to the Product

19

--------------------------------------------------------------------------------

 

promptly following receipt by BI (but in no event later than [***] after
receipt). G1 shall, within [***] following receipt of any such request from BI,
address any such requests directly to the health care professional, and
thereafter, G1 shall use Commercially Reasonable Efforts to notify BI that such
response was provided.

5.6Recalls and Market Withdrawals. As between the Parties, G1 shall have the
sole right to determine whether to implement, and to implement, a recall, field
alert, withdrawal or other corrective action related to the Product. G1 shall
bear the cost and expense of any such recall, field alert, withdrawal or other
corrective action. Each Party shall promptly (but in any case, not later than
[***] after) notify the other Party in writing of any order, request or
directive of a court or other Governmental Authority to recall or withdraw the
Product. BI shall reasonably cooperate with G1 with any recall, field alert,
withdrawal or other corrective action related to the Product by requiring that
Oncology Personnel inform (a) prescribers of any such recall, field alert,
withdrawal or corrective action, and (b) G1 of any relevant information related
thereto following such prescriber discussions.

5.7Certain Reporting Responsibilities. Notwithstanding the foregoing provisions
of this ARTICLE 5, each Party shall be responsible for its own federal, state
and local government pricing reporting and payment transparency reporting in the
Territory arising from its Product promotional activities and related
expenditures pursuant to Applicable Law. It is the intention of the Parties that
any payments and transfers of value by a Party, as such relate to the Product,
shall constitute transfers of value by that Party and such Party shall be
responsible for the reporting described in the immediately preceding sentence.
However, if a Party is deemed to have provided any payments and transfers of
value to a Third Party on behalf of the other Party as it relates to the
Product, then such Party shall provide to the other Party, in a format
reasonably acceptable to such other Party, the data and other information on a
timely basis (i.e., in the case of manual reporting of such data and other
information, within [***] following the end of each [***], and, in the case of
automated reporting of such data and other information, on a periodic basis
during each [***] as reasonably requested by such other Party) for such other
Party’s reporting under the Physician Payments Sunshine Act and other Applicable
Laws.

5.8Booking of Sales Revenues. G1 shall retain ownership of the rights to the
Product and record on its books all revenues from sales of the Product. G1 shall
be exclusively responsible for accepting and filling purchase orders, billing,
and returns with respect to the Product. If BI receives an order for the
Product, it shall promptly transmit such order to G1 (or its designee) for
acceptance or rejection. G1 shall have sole responsibility for shipping,
distribution and warehousing of the Product, and for the invoicing and billing
of purchasers of the Product and for the collection of receivables resulting
from the sales of the Product in the Territory.

5.9Returns. BI is not authorized to accept any Product returns. BI shall advise
any customer who attempts to return any Product to BI (or its Affiliates) that
such Product must be shipped by the customer to the facility designated by G1
from time to time (and in accordance with other instructions provided by G1). G1
shall provide to BI written instructions as to how BI should handle any Product
that is actually physically returned to BI. BI shall take no other actions with
respect to such return without the prior written consent of G1.

5.10Development; Manufacturing; Distribution; Marketing. G1 shall have the sole
authority to Develop, Commercialize, manufacture, package, label, warehouse,
sell and distribute the Product in the Territory. G1 shall use Commercially
Reasonable Efforts to Develop and Commercialize at least one (1) Product in the
Field in the Territory.  Following Regulatory Approval for the Product in the
Field in the Territory, G1 shall use Commercially Reasonable Efforts to cause
sufficient quantities of Product to be available in inventory to promptly fill
orders throughout the Territory and otherwise meet the forecasted demand for
Product in the Territory. If, despite such efforts, there is insufficient supply
of

20

--------------------------------------------------------------------------------

 

Product to meet demand, then G1 shall use Commercially Reasonable Efforts to
promptly address such insufficiency. G1 shall contractually require (and shall
use commercially reasonable efforts to enforce such contractual provisions) that
all Product is manufactured, shipped, sold and distributed in accordance with
all Product specifications and all Applicable Law and that its contract
manufacturers or suppliers of Product operate their facilities in accordance
with Applicable Law. G1 shall ensure that all Product Labeling complies with the
applicable Regulatory Approval for the Product and Applicable Law. Other than as
set forth in this Agreement, G1 shall be responsible for all marketing of the
Product in the Territory.

Article 6
FINANCIAL PROVISIONS

6.1Start-Up Payment.  G1 shall pay BI an initial, non-refundable, start-up
payment of [***] (the “Start-Up Payment”), which payment will cover the [***] of
BI’s activities under the Pre-Launch Plan. The Start-Up Payment will be paid in
two (2) equal installments on the following dates:

6.1.1[***] to be paid within [***] of [***], and

6.1.2 Subject to Section 11.2.8, [***] to be paid within [***].

6.2Additional Start-Up Payments.  G1 shall pay BI an additional start-up payment
of [***] (the “Additional Start-Up Payment”) [***] beyond the [***] period of
[***] until the [***], provided that, at the time of each such [***] payment, BI
continues to conduct the activities under the Pre-Launch Plan.

6.3Sales Payment.

6.3.1Calculation of Sales Payment.

(a)Subject to Section 6.3.2, commencing with the [***] following the [***], as
consideration for the Promotion Services performed by BI, G1 shall pay BI a
promotion fee based on Net Sales of all Product in the Territory in each [***]
during the Term (the “Sales Payment”), calculated as follows:

Contract Year 1: an amount equal to [***] of Annual SCLC Net Sales up to [***],
plus an amount equal to [***] of Annual SCLC Net Sales exceeding [***]; but in
no event an amount less than [***] for such Contract Year (the “Annual Floor”)

Contract Year 2: an amount equal to [***] of Annual SCLC Net Sales up to [***],
plus an amount equal to [***] of Annual SCLC Net Sales exceeding [***]; but in
no event an amount less than the Annual Floor

Contract Year 3: an amount equal to [***] of Annual SCLC Net Sales up to [***],
plus an amount equal to [***] of Annual SCLC Net Sales exceeding [***]; but in
no event an amount less than the Annual Floor

(b)G1 shall make the Sales Payments on a [***] basis during the applicable
Contract Year, subject to a true-up payment at the end of each Contract Year if
the Annual Floor has not been met (the “Annual Floor True-Up”). When a [***]
includes two (2) [***], the Net Sales for any

21

--------------------------------------------------------------------------------

 

applicable month within such [***] that spans two (2) [***] will be allocated
between the two (2) [***] on a pro-rata basis.

6.3.2Adjustment of Sales Payments. Notwithstanding the forgoing, if BI fails to
deliver Qualifying Customer Engagements equal to at least [***] of the annual
number of Qualifying Customer Engagements required under the Sales Plan for such
Contract Year (the “Minimum Annual Threshold”), then (a) the Annual Floor will
not apply for such Contract Year, (b) G1 will not be required to pay the Annual
Floor True-Up (if any) for such Contract Year, and (c) BI will promptly refund
to G1 an amount equal to the aggregate Sales Payments made for the applicable
Contract Year multiplied by the actual percentage of Qualifying Customer
Engagements not achieved. The [***] of the Qualifying Customer Engagements not
achieved will be calculated by dividing the number of uncompleted Qualifying
Customer Engagements by the total Qualifying Customer Engagements in the
Promotion Plan as set forth in Schedule B.

6.4Periodic Reports; Payments.

6.4.1[***] Reports and Payments. Within [***] after the end of each [***] during
the Term, G1 shall provide to BI a written report setting forth in reasonable
detail the calculation of the Net Sales for such [***] and the Sales Payment
payable in respect of such Net Sales in accordance with Section 6.3. Within
[***] after the end of each [***] during the Term, G1 shall pay to BI the
portion of the promotion fee payable in respect of such Net Sales.

6.4.2[***] Estimate Reports. Within [***] of the end of each [***] within each
[***], G1 shall provide to BI a written report setting forth G1’s good faith
estimate of the Net Sales for such [***]. The Parties acknowledge and agree that
the [***] reports shall only set forth G1’s good faith estimates of the items
contained therein and are being provided to BI for information purposes only and
shall not be determinative of the any amounts due hereunder.

6.4.3Payment Adjustments. If new information becomes available after the close
of a [***] under the process described in Section 6.4.1 that would adjust the
amount of recognized Net Sales or payments under this Agreement, such
adjustments shall be made in the [***] they become available. Additions and
deductions in payments resulting from any adjustments shall be applied to the
next regularly scheduled [***] payment.

6.4.4Disputes. Promptly upon receipt of the [***] reports described in this
Section 6.4.4, BI shall review such reports and, in the event that BI disputes
any of the items described in such report, BI shall promptly notify G1 of any
such disputes within [***] of receipt of the applicable report. The Parties
shall meet promptly thereafter to attempt to resolve such disputes.

6.4.5Manner of Payment. All payments under this Agreement shall be made in US
Dollars by wire transfer or Automated Clearing House to a bank account
designated in writing by BI or G1, as applicable, which shall be designated at
least [***] before such payment is due.

6.4.6Late Payments. If BI does not receive payment of any sum due to it on or
before the due date, simple interest shall thereafter accrue on the sum due to
BI from the due date until the date of payment at the [***] published in the
Wall Street Journal on the due date [***] or the maximum rate allowable by
Applicable Law, whichever is less. For clarity, any payments due from
adjustments under Section 6.4.3 shall not be considered late payments.

6.5Taxes. To the extent G1 is required to deduct and withhold taxes from any
payment to BI, G1 shall pay the amounts of such taxes to the proper Governmental
Authority in a timely manner and

22

--------------------------------------------------------------------------------

 

promptly transmit to BI an official tax receipt or other evidence of timely
payment sufficient to enable BI to claim the payment of such taxes as a
deduction or tax credit. Prior to any payments being made to BI under this
agreement, BI shall provide to G1 any tax forms that may be reasonably necessary
in order for G1 to not withhold tax and G1 shall dispense with withholding, as
applicable. G1 shall provide BI with reasonable assistance to enable the
recovery, as permitted by Applicable Laws, of any withholding taxes deducted
from payments to BI in any event.

6.6Recordkeeping. Each Party shall maintain complete and accurate books and
records in sufficient detail, in accordance with GAAP (to the extent applicable
and in accordance with the Agreement) and all Applicable Law, to enable
verification of the performance of such Party’s obligations under this Agreement
and any payments due to a Party under this Agreement. Unless otherwise specified
herein, the books and records for a given Fiscal Year of the Term shall be
maintained for a period of [***] after the end of such Fiscal Year or longer if
required by Applicable Law.

6.7BI Rights. BI shall have the right, at its own expense, during normal
business hours and upon reasonable prior notice, through an independent
certified public accountant reasonably acceptable to G1, and upon execution of a
confidentiality agreement reasonably satisfactory to G1 in form and substance,
to inspect the applicable records and books maintained by G1 solely for purposes
of verifying the accuracy of Net Sales amounts reported by G1 pursuant to
Section 6.4.1 hereof and the fees payable by G1 to BI under this Agreement in
respect of such amounts. For clarity, such inspection right described in this
Section 6.7 shall be limited to only those books and records of payment reports
and amounts owed to BI as a result of G1’s achievement of Net Sales of the
Product in the Territory under this Agreement and (i) may be conducted no more
than [***], and (ii) may only cover the most recently completed [***]. Disputes,
if any, must be submitted to G1 within [***] after the completion of such
inspection. G1 shall reasonably cooperate in any such inspection or audit
conducted by BI. BI shall treat all information subject to review under this
Section 6.7 in accordance with the confidentiality provisions of this Agreement.

Article 7
INTELLECTUAL PROPERTY

7.1Ownership of Intellectual Property.

7.1.1BI Property. G1 acknowledges that BI owns or is licensed to use certain
Know-How relating to proprietary sales and marketing information, methods and
plans that has been independently developed or licensed by BI (such Know-How,
the “BI Property”). The Parties agree that any improvement, enhancement or
modification made, discovered, conceived, or reduced to practice by BI to any BI
Property in performing its activities pursuant to this Agreement shall be deemed
BI Property, and shall be the Confidential Information of BI.

7.1.2G1 Property. G1 shall have and retain sole and exclusive right, title and
interest in and to all Intellectual Property that is (a) owned or controlled by
G1 as of the Effective Date, (b) made, discovered, conceived, reduced to
practice or generated by G1 (or its employees or representatives) during the
Term, or (c) made, discovered, conceived, reduced to practice or generated by BI
(or its employees or representatives) in performing its activities pursuant to
this Agreement other than the BI Property, and any such Intellectual Property
shall be deemed the Confidential Information of G1.

7.2Title to Trademarks and Copyrights. The ownership, and all goodwill from the
use, of any G1 Trademarks and Copyrights shall at all times vest in and inure to
the benefit of G1, and BI shall assign, and hereby does assign, any rights it
may have in the foregoing to G1. BI shall not, directly or

23

--------------------------------------------------------------------------------

 

indirectly, adopt, apply for or acquire any trademarks, trade names, or domain
names that include or are confusingly similar to any of the G1 Trademarks and
Copyrights.

7.3Protection of Trademarks and Copyrights. As between the Parties, G1 shall
have the sole right (but not the obligation), as determined by G1 in its sole
discretion, to (a) maintain the G1 Trademarks and Copyrights and (b) protect,
enforce and defend the G1 Trademarks and Copyrights. BI shall give notice to G1
of any infringement of, or challenge to, the validity or enforceability of the
G1 Trademarks and Copyrights promptly after learning of such infringement or
challenge. If G1 institutes an action against Third Party infringers or takes
action to defend the G1 Trademarks and Copyrights, BI shall reasonably cooperate
with G1, at [***] cost and expense. Any recovery obtained by G1 as a result of
such proceeding or other actions, whether obtained by settlement or otherwise,
shall be retained by G1. BI shall not have any right to institute any action to
defend or enforce the G1 Trademarks and Copyrights.

7.4Protection of Patent Rights. As between the Parties, G1 shall have the sole
right (but not the obligation), as determined by G1 in its sole discretion, to
(a) prosecute and maintain the G1 Patent Rights and (b) protect, enforce and
defend the G1 Patent Rights. BI shall give notice to G1 of any misappropriation
or infringement of, or challenge to, the validity or enforceability of the G1
Patent Rights promptly after learning of such misappropriation or infringement
or challenge. If G1 institutes an action against Third Party infringers or takes
action to stop the misappropriation or infringement of the G1 Patent Rights, BI
shall reasonably cooperate with G1, at [***] cost and expense. Any recovery
obtained by G1 as a result of such proceeding or other actions, whether obtained
by settlement or otherwise, shall be retained by G1. BI shall not have any right
to institute any action to defend or enforce the G1 Patent Rights.

7.5Disclosure of Know-How. Subject to the provisions of this Article 7, the
Parties hereby agree and acknowledge that to the extent that either Party hereto
has disclosed, or in the future discloses, to the other Party any Know-How or
other Intellectual Property of such Party or its Affiliates pursuant to this
Agreement, the other Party shall not acquire any ownership rights in such
Know-How or other Intellectual Property by virtue of this Agreement or
otherwise, and as between the Parties, all ownership rights therein shall remain
with the disclosing Party (or its Affiliate).

Article 8
CONFIDENTIALITY

8.1Confidential Information.

8.1.1Confidentiality and Non-Use. Each Party agrees that, during the Term and
for a period of [***] thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement (which includes the exercise of its rights or
performance of any obligations hereunder) any Confidential Information furnished
to it by or on behalf of the other Party pursuant to this Agreement, except to
the extent expressly authorized by this Agreement or otherwise agreed in writing
by the Parties. Without limiting the foregoing, each Party shall use at least
the same standard of care as it uses to protect its own Confidential Information
to ensure that its employees, agents, consultants and contractors do not
disclose or make any unauthorized use of such Confidential Information. Each
Party shall promptly notify the other upon discovery of any unauthorized use or
disclosure of the other’s Confidential Information. Any and all information and
materials disclosed by a Party pursuant to the Confidentiality Agreements shall
be deemed Confidential Information disclosed pursuant to this Agreement. The
foregoing confidentiality and non-use obligations shall not

24

--------------------------------------------------------------------------------

 

apply to any portion of the other Party’s Confidential Information that the
receiving Party can demonstrate by competent tangible evidence:

(a)was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure to the receiving
Party;

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliates in breach of this Agreement;

(d)was disclosed to the receiving Party or its Affiliate by a Third Party who
has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party (or its Affiliate); or

(e)was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application, use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.

8.1.2Authorized Disclosure. Notwithstanding the obligations set forth in Section
8.1.1, a Party may disclose the other Party’s Confidential Information and the
terms of this Agreement to the extent:

(a)such disclosure is reasonably necessary (x) to comply with the requirements
of Governmental Authorities; or (y) for the prosecuting or defending litigation
as contemplated by this Agreement;

(b)such disclosure is reasonably necessary to its Affiliates, employees, agents,
consultants and contractors on a need-to-know basis for the sole purpose of
performing its obligations or exercising its rights under this Agreement;
provided that in each case, the disclosees are bound by obligations of
confidentiality and non-use consistent with those contained in this Agreement
and the disclosing Party shall be liable for any failures of such disclosees to
abide by such obligations of confidentiality and non-use; or

(c)such disclosure is reasonably necessary to comply with Applicable Laws,
including regulations promulgated by applicable securities exchanges, court
order, administrative subpoena or order.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Section
8.1.2(a) or 8.1.2(c), such Party shall, if permitted, promptly notify the other
Party of such required disclosure and shall use reasonable efforts to assist the
other Party (at the other Party’s cost) in obtaining, a protective order
preventing or limiting the required disclosure.

8.2Public Announcements. No public announcement or statements (including
presentations to investor meetings and customer updates) concerning the
existence of or terms of this Agreement or incorporating the marks of the other
Party or their respective Affiliates shall be made, either directly or
indirectly, by either Party or a Party’s Affiliates, without first obtaining the
written approval of the other Party and agreement upon the nature, text and
timing of such announcement or disclosure. The Parties

25

--------------------------------------------------------------------------------

 

agree that the Parties have the right to issue a joint communication / press
release within sixty (60) days following the Effective Date of this Agreement,
in a form to be agreed upon by the Parties. Neither Party may issue any other
public announcement or press release relating to this agreement without the
written approval of the other Party, which shall include the written approval of
the content of such press release or public announcement. For clarity, the
Parties agree that after a press release pursuant to this Section 8.2 hereof,
the Parties may make subsequent public disclosures, disclosing the same content
without having to again follow the procedures set forth herein; provided such
information remains accurate as of such time. For clarity, the approval to issue
a public announcement in addition to the initial press release referred to in
the first sentence of this Section 8.2 does not imply any approval of the
content of any subsequent public announcements. Each Party agrees that it shall
cooperate fully with the other with respect to all disclosures regarding this
Agreement to the Securities Exchange Commission and any other Governmental
Authorities, including requests for confidential treatment of proprietary
information of either Party included in any such disclosure. Once any written
statement is approved for disclosure by the Parties or information is otherwise
made public in accordance with this Section 8.2, either Party may make a
subsequent public disclosure of the same contents of such statement in the same
context as such statement without further approval of the other Party.
Notwithstanding anything to the contrary contained herein, in no event shall
either Party disclose any financial information of the other without the prior
written consent of such other Party, unless such financial information already
has been publicly disclosed by the Party owning the financial information or
otherwise has been made part of the public domain by no breach of a Party of its
obligations under this ARTICLE 8.

Article 9
REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS

9.1Representations and Warranties of G1. G1 represents and warrants to BI as of
the Effective Date that:

9.1.1it is a corporation duly organized and validly existing under the laws of
the state or other jurisdiction of its incorporation;

9.1.2the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action;

9.1.3it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;

9.1.4this Agreement constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the availability
of specific performance and general principles of equity (whether enforceability
is considered a proceeding at law or equity);

9.1.5the execution, delivery and performance of this Agreement by G1 does not
require the consent of any Person (including under any agreement with a Third
Party) or the authorization of (by notice or otherwise) any Governmental
Authority including the FDA;

9.1.6there is no action, suit or proceeding pending or, to the knowledge of G1,
threatened, against G1 or any of its Affiliates, or to the knowledge of G1, any
Third Party acting on their behalf, which would be reasonably expected to
impair, restrict or prohibit the ability of G1 or BI to perform its obligations
and enjoy the benefits of this Agreement;

26

--------------------------------------------------------------------------------

 

9.1.7it has no knowledge of any information relating to the safety or efficacy
of the Product or any communications with any Governmental Authority, which
would reasonably be expected to materially impair, restrict, prohibit or affect
G1’s ability to perform its obligations and enjoy the benefits of this
Agreement;

9.1.8it is in compliance in all material respects with all Applicable Laws
applicable to the subject matter of this Agreement;

9.1.9it is not a party to any agreement or arrangement with any Third Party or
under any obligation or restriction agreement (including any outstanding order,
judgment or decree of any court or administrative agency) which in any way
limits or conflicts with its ability to execute and deliver this Agreement and
to fulfill any of its obligations under this Agreement;

9.1.10neither G1 nor any of its personnel (a) have been debarred under the 21
U.S.C. § 335a, (b) are excluded, debarred, suspended, or otherwise ineligible to
participate in the federal health care programs or in federal procurement or
nonprocurement programs, (c) are convicted of a criminal offense that falls
within the ambit of the federal statute providing for mandatory exclusion from
participation in federal health care programs but has not yet been excluded,
debarred, suspended, or otherwise declared ineligible to participate in those
programs, (d) are listed on the HHS/OIG List of Excluded Individuals/Entities
(available through the Internet at http://oig.hhs.gov) or (e) are listed on the
General Services Administration’s List of Parties Excluded from Federal Programs
(available through the Internet at hhtp://epls.arnet.gov). If, during the Term,
G1 or any of its personnel becomes or is the subject of a proceeding that could
lead to, as applicable, (i) debarment under 21 U.S.C. § 335a, (ii) exclusion,
debarment, suspension or ineligibility to participate in the federal health care
programs or in federal procurement or nonprocurement programs, (iii) convicted
(or conviction) of a criminal offense that falls within the ambit of the federal
statute providing for mandatory exclusion from participation in federal
healthcare programs, (iv) listed (or listing) on the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://oig.hhs.gov) or
(v) listed (or listing) on the General Services Administration’s List of Parties
Excluded from Federal Programs (available through the Internet at
hhtp://epls.arnet.gov), G1 shall immediately notify BI, and BI shall have the
option to prohibit such Person from performing work relating to this Agreement
or the Product; and

9.1.11the Product Materials provided by G1 to BI for the conduct of Promotion
Services are, and shall be, compliant with the Regulatory Approval for the
Product, the Product Labeling and Applicable Law.

9.2Representations and Warranties of BI. BI represents and warrants to G1 as of
the Effective Date that:

9.2.1it is a corporation duly organized and validly existing under the laws of
the state or other jurisdiction of its incorporation;

9.2.2the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action;

9.2.3it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;

9.2.4this Agreement constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the

27

--------------------------------------------------------------------------------

 

availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);

9.2.5the execution, delivery and performance of this Agreement by BI does not
require the consent of any Person or the authorization of (by notice or
otherwise) any Governmental Authority or the FDA;

9.2.6there is no action, suit or proceeding pending or, to the knowledge of BI,
threatened, against BI or any of its Affiliates, or to the knowledge of BI, any
Third Party acting on their behalf, which would be reasonably expected to
impair, restrict or prohibit the ability of G1 or BI to perform its obligations
and enjoy the benefits of this Agreement;

9.2.7it is in compliance in all material respects with all Applicable Laws
applicable to the subject matter of this Agreement;

9.2.8it is not a party to any agreement or arrangement with any Third Party or
under any obligation or restriction agreement (including any outstanding order,
judgment or decree of any court or administrative agency) which in any way
limits or conflicts with its ability to execute and deliver this Agreement and
to fulfill any of its obligations under this Agreement;

9.2.9it has no knowledge of any information relating to any communications with
any Governmental Authority, which would reasonably be expected to materially
impair, restrict, prohibit or affect BI’s ability to perform its obligations and
enjoy the benefits of this Agreement;

9.2.10neither BI nor any of its personnel (a) have been debarred under the 21
U.S.C. § 335a, (b) are excluded, debarred, suspended, or otherwise ineligible to
participate in the federal health care programs or in Federal procurement or
nonprocurement programs, (c) are convicted of a criminal offense that falls
within the ambit of the federal statute providing for mandatory exclusion from
participation in federal health care programs but has not yet been excluded,
debarred, suspended, or otherwise declared ineligible to participate in those
programs, (d) are listed on the HHS/OIG List of Excluded Individuals/Entities
(available through the Internet at http://oig.hhs.gov) or (e) are listed on the
General Services Administration’s List of Parties Excluded from Federal Programs
(available through the Internet at hhtp://epls.arnet.gov). If, during the Term,
BI or any of its personnel become or are the subject of a proceeding that could
lead to, as applicable, (i) debarment under 21 U.S.C. § 335a, (ii) exclusion,
debarment, suspension or ineligibility to participate in the federal health care
programs or in Federal procurement or nonprocurement programs, (iii) convicted
(or conviction) of a criminal offense that falls within the ambit of the federal
statute providing for mandatory exclusion from participation in federal
healthcare programs, (iv) listed (or listing) on the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://oig.hhs.gov) or
(v) listed (or listing) on the General Services Administration’s List of Parties
Excluded from Federal Programs (available through the Internet at
hhtp://epls.arnet.gov), BI shall immediately notify G1, and G1 shall have the
option to prohibit such Person from performing work under this Agreement.

9.3Disclaimer of Warranty. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 4.3.7, SECTION 9.1, AND SECTION 9.2, G1 (AND ITS
AFFILIATES) AND BI (AND ITS AFFILIATES) MAKE NO REPRESENTATIONS AND NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND G1 (AND ITS AFFILIATES) AND BI (AND ITS AFFILIATES)
EACH SPECIFICALLY DISCLAIM ANY OTHER REPRESENTATIONS AND WARRANTIES, WHETHER
WRITTEN OR ORAL, EXPRESS, STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR

28

--------------------------------------------------------------------------------

 

PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY INTELLECTUAL PROPERTY OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

Article 10
INDEMNIFICATION; LIMITATIONS ON LIABILITY

10.1Indemnification by G1. G1 shall defend, indemnify and hold harmless BI and
its Affiliates and its and their respective officers, directors, employees,
agents, representatives, successors and assigns from and against Third Party
Claims, to the extent incurred or suffered by any of them to the extent
resulting from or arising out of (a) any misrepresentation or breach of any
representations, warranties, agreements or covenants of G1 under this Agreement,
(b) negligence, willful misconduct or violation of Applicable Laws by G1 (or any
of its Affiliates or its or their respective officers, directors, employees,
agents or representatives), (c) the misappropriation or infringement of the
intellectual property rights of any Third Party in connection with the Product,
including from the use of the G1 Trademarks and Copyrights on Product Labeling
or Product Materials in accordance with this Agreement, or (d) the Development
and Commercialization of the Product by or on behalf of G1, its Affiliates and
any of their respective licensees, including the death or personal injury to any
person related to use of the Product; except in each case to the extent any such
Claims, and all associated Losses, are caused by an item for which BI is
obligated to indemnify G1 pursuant to Section 10.2.

10.2Indemnification by BI. BI shall defend, indemnify and hold harmless G1 and
its Affiliates and its and their respective officers, directors, employees,
agents, representatives, successors and assigns from and against all Third Party
Claims, to the extent incurred or suffered by any of them to the extent
resulting from or arising out of (a) any misrepresentation or breach of any
representations, warranties, agreements or covenants of BI under this Agreement,
(b) negligence, willful misconduct, or violation of Applicable Laws by BI (or
any of its Affiliates or its and their respective officers, directors,
employees, agents or representatives) (c) any off-label Promotion Services by BI
related to the Product (except for Promotion Services expressly required under
the Promotion Plan) , (d) the misappropriation or infringement of the
intellectual property rights of any Third Party in connection with BI’s
performance of the Promotion Services, or (e) labor disputes, Equal Employment
Opportunity Commission charges or employment-related claims arising from or
related to BI’s employees; except in each case to the extent any such Claims,
and all associated Losses, are caused by an item for which G1 is obligated to
indemnify BI pursuant to Section 10.1.

10.3Indemnification Procedures. The Party seeking indemnification under Section
10.1 or 10.2, as applicable (the “Indemnified Party”) shall give prompt notice
to the Party against whom indemnity is sought (the “Indemnifying Party”) of the
assertion or commencement of any Claim in respect of which indemnity may be
sought under Section 10.1 or 10.2, as applicable, and shall provide the
Indemnifying Party such information with respect thereto that the Indemnifying
Party may reasonably request. The failure to give such notice shall relieve the
Indemnifying Party of any liability hereunder only to the extent that the
Indemnifying Party has suffered actual prejudice thereby. The Indemnifying Party
shall assume and control the defense and settlement of any such action, suit or
proceeding at its own expense; provided, however, if the Indemnified Party is
G1, it shall assume and control the defense and settlement of any such action,
suit or proceeding. The Indemnified Party shall, if requested by the
Indemnifying Party, cooperate in all reasonable respects in such defense, at the
Indemnifying Party’s expense. The Indemnified Party shall be entitled at its own
expense to participate in such defense and to employ separate counsel for such
purpose. For so long as the Indemnifying Party is diligently defending any
proceeding pursuant to this Section 10.3, the Indemnifying Party shall not be
liable under Section 10.1 or 10.2, as applicable, for any settlement effected
without its consent. No Party shall enter into any compromise or settlement
which commits the other Party to take, or to forbear to take, any action without

29

--------------------------------------------------------------------------------

 

the other Party’s prior written consent (unless such compromise or settlement
includes no payments by the Indemnified Party, an unconditional release of, and
no admission of liability by, the Indemnified Party from all liability in
respect of such Claim).

10.4Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
HEREIN (OTHER THAN AS SET FORTH IN THE SECOND SENTENCE OF THIS SECTION 10.4), IN
NO EVENT SHALL G1 (OR ITS AFFILIATES) OR BI (OR ITS AFFILIATES) BE LIABLE TO THE
OTHER OR ANY OF THE OTHER PARTY’S AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS)
SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES THAT ARISE OUT OF OR
RELATE TO THIS AGREEMENT OR IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF
THIS AGREEMENT, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, AND
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING
SENTENCE SHALL NOT LIMIT (1) THE OBLIGATIONS [***], OR (2) DAMAGES AVAILABLE FOR
A PARTY’S BREACH OF [***] AND THE [***].

10.5Insurance. Without limiting its indemnification obligations under this
Agreement, the Parties agree to maintain in effect at all times during the Term,
at each Party’s sole expense, the following minimum insurance coverage: (a)
Statutory Workers’ Compensation, and Employer’s Liability Insurance in an amount
of not less than [***] per accident; (b) Commercial General Liability Insurance
in an amount of not less than [***] per occurrence and [***] annual aggregate;
and (c) for any automobiles used in connection with the performance of Promotion
Services, Commercial Automobile Liability Insurance with a combined single limit
for bodily injury and property damage for the sum of not less than [***] each
accident. Additionally, G1 shall maintain Products Liability Insurance in an
amount of not less than [***] per claim in which policy BI shall be named as an
additional insured. All certificate holders be given at least [***] prior
written notice of any cancellation, non-renewal or termination of any of the
above insurance policies.  All of the foregoing coverage shall be provided by an
insurance company that is duly licensed and has a minimum A.M. Best rating of
A-VIII.

Article 11
TERM AND TERMINATION

11.1Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated as provided in this ARTICLE 11, will terminate on the
third (3rd) anniversary of the First Commercial Sale (the “Term”), provided that
the Parties may mutually agree in writing to extend the Term pursuant to
Section 12.8.

11.2Early Termination. A Party shall have the right to terminate this Agreement
before the end of the Term as follows:

11.2.1by a Party upon written notice to the other Party in the event of a
material breach of this Agreement by such other Party where such breach is not
cured (if able to be cured) [***] following such other Party’s receipt of
written notice of such breach (and any such termination shall become effective
at the end of such [***] period unless the breaching Party has cured such breach
prior to the expiration of such [***] period);

11.2.2by either Party upon written notice to the other Party if the Product has
not obtained Regulatory Approval from the FDA by September 30, 2021;

30

--------------------------------------------------------------------------------

 

11.2.3by either Party upon [***] written notice to the other Party following the
withdrawal of the Product from the market by G1 (or the decision by G1 to
withdraw the Product from the market) due to (a) any decision, judgment, ruling
or other requirement of the FDA, or (b) material safety concern;

11.2.4by BI for convenience (for any reason or no reason), upon [***] prior
written notice to G1, which notice may only be given after the [***] of the
[***] of the Product in the Territory such that the effective date of
termination may not occur prior to the [***] of the [***] of the Product in the
Territory;

11.2.5by BI at its sole discretion upon [***] written notice to G1 in the event
of a Change of Control of G1;  

11.2.6by BI at its sole discretion upon written notice to G1 if the First
Commercial Sale has not occurred by September 30, 2021;

11.2.7by G1 for convenience (for any reason or no reason), upon [***] prior
written notice to BI given any time after the Effective Date;

11.2.8by G1 upon written notice to BI if G1 receives feedback from a Regulatory
Authority that G1 reasonably believes, in good faith, indicates that FDA is
unlikely to approve the NDA, which NDA was submitted to the FDA in June 2020;
and

11.2.9by a Party immediately upon written notice to the other Party upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings with respect to such other Party, or upon an assignment of a
substantial portion of the assets for the benefit of creditors by such other
Party, or in the event a receiver or custodian is appointed for such other
Party’s business or a substantial portion of such other Party’s business is
subject to attachment or similar process; provided, however, in the case of any
involuntary bankruptcy proceeding such right to terminate shall only become
effective if the Party consents to the involuntary bankruptcy or such proceeding
is not dismissed within [***] after the filing thereof.

11.3Effects of Termination.

11.3.1Cessation of Use and Return of Materials. Upon the expiration or effective
date of termination of this Agreement, (a) all rights and obligations of both
Parties hereunder shall immediately terminate, subject to any survival as set
forth in Section 11.3.5, (b) BI, at G1’s direction, shall immediately return to
G1 or destroy in accordance with all Applicable Laws all Product Materials,
reports and other tangible items provided by or on behalf of G1 to BI or
otherwise developed or obtained by BI pursuant to the terms of this Agreement
(other than BI Property) (and at the request of G1, BI shall certify destruction
of such materials if BI does not to return such materials to G1), (c) BI shall
immediately cease all Promotion Services with respect to the Product, and (d)
each of G1 and BI shall, at the other Party’s direction, either return to such
other Party or destroy all Confidential Information of such other Party.

11.3.2Limited Right to Retain Confidential Information. Notwithstanding the
foregoing, each Party may retain archival copies of any Confidential Information
to the extent required by law, regulation or professional standards or copies of
Confidential Information created pursuant to the automatic backing-up of
electronic files where the delivery or destruction of such files would cause
undue hardship to the receiving Party, so long as any such archival or
electronic file back-up copies are

31

--------------------------------------------------------------------------------

 

accessible only to its legal or IT personnel, provided that such Confidential
Information shall continue to be subject to the terms of this Agreement.  

11.3.3Sales Payments. Upon any termination or expiration of this Agreement, G1
shall pay BI a pro-rated Sales Payment for sales achieved as of such effective
date of termination, at the percentage of Annual SCLC Net Sales applicable for
such Contract Year (including a pro-rated Annual Floor payment if applicable).

11.3.4Other Payment Obligations Upon Termination. Notwithstanding Section
11.3.3:

(a)if this Agreement is (i) terminated by G1 for convenience pursuant to
Section 11.2.7, or (ii) terminated by BI in the event of a Change of Control of
G1 pursuant to Section 11.2.5 that occurs [***], then, in each case ((i) and
(ii)), G1’s Annual Floor obligations will end on the effective date of such
termination but G1 will pay BI: (A) [***] of the remaining Sales Payments
actually achieved during the [***] if such termination notice is provided during
the [***] of the Term or (B) [***] of the remaining Sales Payments actually
achieved during the [***] if such termination notice is provided after the [***]
of the Term; and

(b)if this Agreement is terminated for any reason other than the reasons set
forth in Section 11.3.4(a)(i) and Section 11.3.4(a)(ii), then G1’s Annual Floor
obligations will end on the effective date of such termination and G1 will have
no further payment obligations that accrue following such effective date of
termination; provided that this Section 11.3.4(b) shall not be construed to
limit the amount of damages available to either Party in the event that this
Agreement is terminated by a Party for any material breach by the other Party
pursuant to Section 11.2.1.

11.3.5Survival. Termination or expiration of this Agreement shall be without
prejudice to any rights that shall have accrued to the benefit of any Party
prior to such termination or expiration. Notwithstanding any expiration or
termination of this Agreement, such expiration or termination shall not relieve
any Party from obligations which are expressly or by implication intended to
survive expiration or termination, including Sections 2.3, 4.4.2, 5.7, 5.9,
10.1, 10.2, 10.3, 10.4, 11.3 and, Articles 7, 8 and 12 (to the extent applicable
to implementation of the survival of the preceding Sections and Articles).

11.3.6Transition Plan.  [***] prior to the expiration of this Agreement, each
Party shall nominate a transition manager, and the transition managers will work
together in good faith to develop a transition plan that facilitates an
organized transition of activities performed by BI hereunder to G1 (the
“Transition Plan”), which Transition Plan shall include the introduction of key
customers to G1 and an orientation briefing on customers and accounts by the
Oncology Sales Consultants in the Territory. [***] prior to the expiration of
this Agreement, the transition managers will submit the Transition Plan to the
JPC for approval.  [***] prior to the expiration of this Agreement, the Parties
will reasonably cooperate to begin implementing the Transition Plan.

Article 12
MISCELLANEOUS

12.1Force Majeure. Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement (other than any failure to
make payments owed under this Agreement) to the extent such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party, potentially including, embargoes, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, or other

32

--------------------------------------------------------------------------------

 

acts of God, or acts, omissions or delays in acting by any Governmental
Authority. The affected Party shall notify the other Party of such force majeure
circumstances as soon as reasonably practicable, and shall promptly undertake
all reasonable efforts necessary to cure such force majeure circumstances and
re-commence its performance hereunder as soon as practicable.

12.2Assignment. Except as provided in this Section 12.2, this Agreement may not
be assigned or otherwise transferred, nor may any rights or obligations
hereunder be assigned or transferred, by either Party, without the written
consent of the other Party (such consent not to be unreasonably withheld);
provided that a merger, sale of stock or comparable transaction shall not
constitute an assignment. In the event either Party desires to make such an
assignment or other transfer of this Agreement or any rights or obligations
hereunder, such Party shall deliver a written notice to the other Party
requesting the other Party’s written consent in accordance with this Section
12.2, and the other Party shall provide such Party written notice of its
determination whether to provide such written consent within [***] following its
receipt of such written notice from such Party. Notwithstanding the foregoing,
(a) either Party may, without the other Party’s consent, assign this Agreement
and its rights and obligations hereunder in whole or in part to an Affiliate;
and (b) G1 may assign this Agreement to a successor in interest in connection
with the sale or other transfer of all or substantially all of such Party’s
assets or rights relating to the Product; provided that such assignee shall
remain subject to all of the terms and conditions hereof in all respects and
shall assume all obligations of G1 hereunder whether accruing before or after
such assignment. Any permitted assignee shall assume all assigned obligations of
its assignor under this Agreement. Any attempted assignment not in accordance
with this Section 12.2 shall be void. This Agreement shall be binding on, and
inure to the benefit of, each Party, and its permitted successors and assigns.

12.3Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use reasonable efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

12.4Notices. All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by e-mail (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier, or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

 

if to G1, to:


G1 Therapeutics, Inc.

700 Park Offices Drive

Suite 200

Research Triangle Park, NC 27709
Attention: Chief Business Officer
E-Mail: [***]

With a copy to:

G1 Therapeutics, Inc.

700 Park Offices Drive

Suite 200

33

--------------------------------------------------------------------------------

 

Research Triangle Park, NC 27709
Attention: General Counsel
E-Mail: [***]

 

 

if to BI, to:

Boehringer Ingelheim Pharmaceuticals, Inc.

900 Ridgebury Road,

Ridgefield, CT 06877
Attention: Senior Vice President of Specialty Care

E-mail: [***]

With a copy to:


Boehringer Ingelheim Pharmaceuticals, Inc.

900 Ridgebury Road,

Ridgefield, CT 06877
Attention: General Counsel

Email: [***]


or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered;
(b) on the Business Day after dispatch if sent by nationally-recognized
overnight courier; or (c) on the fifth (5th) Business Day following the date of
mailing, if sent by mail.

12.5Governing Law. This Agreement and any and all matters arising directly or
indirectly herefrom shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely in such state, including its
statutes of limitation but without giving effect to the conflict of law
principles thereof.

12.6Dispute Resolution. If a dispute arises between the Parties in connection
with or relating to this Agreement or any document or instrument delivered in
connection herewith that (a) is expressly reserved for resolution pursuant to
this Section 12.6 or (b) is outside of the decision-making authority of the JPC
pursuant to Section 3.4 (a “Dispute”), then the Dispute shall be submitted to
and finally settled by binding arbitration by JAMS under its Comprehensive
Arbitration Rules and Procedures. A Dispute settled by an arbitrator shall be
conducted by [***] arbitrators, each having ten years of experience in the
pharmaceutical industry and also shall have served as an arbitrator at least
three times prior to their service as an arbitrator in this arbitration. Within
[***] of commencement of an arbitration each Party shall select [***] arbitrator
and together select a [***] arbitrator who shall serve as a neutral arbitrator.
The [***] designated arbitrators shall select a [***] neutral arbitrator within
[***] of their selection if the Parties cannot agree on the [***] arbitrator. If
the [***] arbitrators cannot agree on selection of a [***] arbitrator within
[***] of their appointment, JAMS shall do so in accordance with its rules. The
fees of the arbitrator(s) and JAMS shall be paid by the losing Party, which
shall be designated by the arbitrator(s). If the arbitrator(s) is unable to
designate a losing Party, it shall so state and the fees shall be split equally
by the Parties. The arbitrator(s) is hereby empowered to award any monetary
remedy allowed by Applicable Law, including money damages, prejudgment interest
and attorneys’ fees, and to grant final, complete, interim or interlocutor
relief, provided the arbitrator(s) shall not be permitted to award any equitable
remedies, including injunctive relief. Notwithstanding any provision of this
Agreement to the contrary, the Parties reserve the right to (a) pursue actions
of equitable remedies, including injunctive relief, exclusively in the federal
and state courts located in Wilmington, Delaware, including actions for the
purposes of an order to compel arbitration, for preliminary relief in aid of

34

--------------------------------------------------------------------------------

 

arbitration and for a injunctive or equitable relief to maintain the status quo
or prevent irreparable harm prior to the appointment of the arbitrators, and (b)
to pursue actions for the enforcement of any monetary remedy issued pursuant to
this Section 12.6 in any court of competent jurisdiction in the Territory.

12.7Entire Agreement; Amendments. This Agreement, together with the Schedules
hereto, contains the entire understanding of the Parties with respect to the
subject matter hereof. Any other express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect to the subject matter hereof (including the Confidentiality
Agreements, but solely with respect to information which is deemed Confidential
Information hereunder) are superseded by the terms of this Agreement. The
Schedules to this Agreement are incorporated herein by reference and shall be
deemed a part of this Agreement. This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by authorized
representative(s) of both Parties hereto.

12.8Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

12.9Independent Contractors. It is expressly agreed that BI and G1 shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership, joint venture or agency. Neither BI nor G1 shall
have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other Party, without
the prior written consent of the other Party.

12.10Third Party Beneficiaries. Except as set forth in ARTICLE 10, no Person
other than G1 and BI (and their respective Affiliates and permitted successors
and assignees hereunder) shall be deemed an intended beneficiary hereunder or
have any right to enforce any obligation of this Agreement.

12.11Waiver. The waiver by either Party hereto of any right hereunder, or of any
failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

12.12Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

12.13Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

12.14Use of Names. Except as otherwise provided herein, neither Party shall have
any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logo of the
other Party for any purpose in connection with the performance of this
Agreement.

12.15Further Actions and Documents. Each Party agrees to execute, acknowledge
and deliver all such further instruments, and to do all such further acts, as
may be reasonably necessary or appropriate to carry out the intent and purposes
of this Agreement.

35

--------------------------------------------------------------------------------

 

12.16Certain Conventions. Any reference in this Agreement to an Article,
Section, subsection, paragraph, clause, or Schedule shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, or Schedule, of
or to, as the case may be, this Agreement, unless otherwise indicated. Unless
the context of this Agreement otherwise requires, (a) words of any gender
include each other gender, (b) words such as “herein”, “hereof”, and “hereunder”
refer to this Agreement as a whole and not merely to the particular provision in
which such words appear, (c) words using the singular shall include the plural,
and vice versa, (d) whenever any provision of this Agreement uses the term
“including” (or “includes”), such term shall be deemed to mean “including
without limitation” (or “includes without limitations”), and (e) references to
any Articles or Sections include Sections and subsections that are part of the
references’ Article or Section (e.g., a section numbered “Section 2.2.1” would
be part of “Section 2.2”, and references to “ARTICLE 2” or “Section 2.2” would
refer to material contained in the subsection described as “Section 2.2.1”).

12.17Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile or electronic mail (including pdf) and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes and shall have the same force and effect as original
signatures.

[signature page follows]

 

36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

G1 THERAPEUTICS, INC.

By: /s/ Mark Velleca


Name:  Mark Velleca
Title:  Chief Executive Officer

 

 

BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.

By: /s/ Jean-Michel Boers


Name: Jean-Michel Boers
Title: President

BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.

By: /s/ Sheila Denton


Name: Sheila Denton
Title: General Counsel

 

 

 

[Signature Page to Co-Promotion Agreement]

--------------------------------------------------------------------------------

 

All exhibits and schedules referred to in this Agreement have been
omitted.  Copies of any omitted exhibit or schedule will be provided to the U.S.
Securities and Exchange Commission upon request.

 